EXHIBIT 10.13

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

A Delaware Limited Liability Company

 

 

OPERATING AGREEMENT

 

Dated as of October 29, 2004

 

And effective as of September 22, 2004

 

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS OPERATING AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS.  SUCH INTERESTS MAY NOT BE OFFERED, SOLD, ASSIGNED,
PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION
UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER
RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I ORGANIZATION

 

1.1

Formation

 

 

1.2

Name

 

 

1.3

Registered Office; Registered Agent; Principal Office; Other Offices

 

 

1.4

Purposes

 

 

1.5

Foreign Qualification

 

 

1.6

Term

 

 

1.7

No State-Law Partnership

 

 

1.8

Company Property

 

 

1.9

Limited Liability Company Agreement

 

 

 

 

 

ARTICLE II UNIT INTERESTS; CAPITAL CONTRIBUTIONS

 

 

2.1

Unit Interests

 

 

2.2

Initial Units Issued as of the Date Hereof

 

 

2.3

Additional Units Issued after the Date Hereof

 

 

 

 

 

ARTICLE III CAPITAL ACCOUNTS

 

 

3.1

Establishment and Determination of Capital Accounts

 

 

3.2

Computation of Amounts

 

 

3.3

Negative Capital Accounts

 

 

3.4

Company Capital

 

 

3.5

No Withdrawal

 

 

3.6

Loans From Holders

 

 

3.7

Adjustments to Book Value

 

 

 

 

 

ARTICLE IV DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES

 

 

4.1

Generally

 

 

4.2

Distributions

 

 

4.3

Allocation of Profits and Losses

 

 

4.4

Special Allocations

 

 

4.5

Tax Allocations; Code Section 704(c)

 

 

4.6

Amounts Withheld

 

 

 

 

 

ARTICLE V MANAGEMENT

 

 

5.1

Management by the Directors

 

 

5.2

Actions by the Directors; Committees; Delegation of Authority and Duties

 

 

5.3

Number and Term of Office

 

 

5.4

Vacancies; Removal; Resignation

 

 

5.5

Board Meetings

 

 

5.6

Approval or Ratification of Acts or Contracts by Members

 

 

--------------------------------------------------------------------------------


 

 

5.7

Action by Written Consent or Telephone Conference

 

 

5.8

Compensation

 

 

5.9

Officers

 

 

5.10

Reliance by Third Parties

 

 

 

 

 

ARTICLE VI MEETINGS OF MEMBERS

 

 

6.1

Lack of Authority

 

 

6.2

Member Meetings

 

 

6.3

Proxies

 

 

6.4

Conduct of Meetings

 

 

6.5

Action by Written Consent or Telephone Conference

 

 

 

 

 

ARTICLE VII LIMITED LIABILITY, EXCULPATION, AND INDEMNIFICATION

 

 

7.1

Limited Liability of Members

 

 

7.2

Exculpation of Covered Persons

 

 

7.3

Right to Indemnification for Covered Persons

 

 

7.4

Contract with Company

 

 

7.5

Advance Payment

 

 

7.6

Indemnification of Employees and Agents

 

 

7.7

Appearance as a Witness

 

 

7.8

Nonexclusivity of Rights

 

 

7.9

Insurance

 

 

7.10

Savings Clause

 

 

7.11

Investment Opportunities; Conflicts of Interest

 

 

 

 

 

ARTICLE VIII TAX MATTERS [a04-12861_1ex10d13.htm#ArticleViii]

 

 

8.1 [a04-12861_1ex10d13.htm#TaxReturns]

Tax Returns [a04-12861_1ex10d13.htm#TaxReturns]

 

 

8.2 [a04-12861_1ex10d13.htm#TaxMattersMember]

Tax Matters Member [a04-12861_1ex10d13.htm#TaxMattersMember]

 

 

8.3 [a04-12861_1ex10d13.htm#IndemnificationAndReimbursement]

Indemnification and Reimbursement for Payments on Behalf of a Holder
[a04-12861_1ex10d13.htm#IndemnificationAndReimbursement]

 

 

 

 

 

ARTICLE IX BOOKS AND RECORDS, REPORTS, AND CONFIDENTIALITY
[a04-12861_1ex10d13.htm#ArticleIx]

 

 

9.1 [a04-12861_1ex10d13.htm#MaintenanceOfBooks]

Maintenance of Books [a04-12861_1ex10d13.htm#MaintenanceOfBooks]

 

 

9.2 [a04-12861_1ex10d13.htm#Reports]

Reports [a04-12861_1ex10d13.htm#Reports]

 

 

9.3 [a04-12861_1ex10d13.htm#CompanyFunds]

Company Funds [a04-12861_1ex10d13.htm#CompanyFunds]

 

 

9.4 [a04-12861_1ex10d13.htm#Confidentiality]

Confidentiality [a04-12861_1ex10d13.htm#Confidentiality]

 

 

 

 

 

ARTICLE X TRANSFERS; ADMISSION OF MEMBERS [a04-12861_1ex10d13.htm#ArticleX]

 

 

10.1 [a04-12861_1ex10d13.htm#Transfers]

Transfers [a04-12861_1ex10d13.htm#Transfers]

 

 

10.2 [a04-12861_1ex10d13.htm#IncorporationOfTheCompany]

Incorporation of the Company [a04-12861_1ex10d13.htm#IncorporationOfTheCompany]

 

 

10.3 [a04-12861_1ex10d13.htm#VoidAssignment]

Void Assignment [a04-12861_1ex10d13.htm#VoidAssignment]

 

 

10.4 [a04-12861_1ex10d13.htm#EffectOfValidAssignment]

Effect of Valid Assignment [a04-12861_1ex10d13.htm#EffectOfValidAssignment]

 

 

10.5 [a04-12861_1ex10d13.htm#AdmissionOfSubstitutedMember]

Admission of Substituted Member
[a04-12861_1ex10d13.htm#AdmissionOfSubstitutedMember]

 

 

10.6 [a04-12861_1ex10d13.htm#AdmissionOfAdditionalMembers]

Admission of Additional Members
[a04-12861_1ex10d13.htm#AdmissionOfAdditionalMembers]

 

 

10.7 [a04-12861_1ex10d13.htm#EffectOfIncapacity]

Effect of Incapacity [a04-12861_1ex10d13.htm#EffectOfIncapacity]

 

 

--------------------------------------------------------------------------------


 

 

10.8 [a04-12861_1ex10d13.htm#InterestsInAMember]

Interests in a Member [a04-12861_1ex10d13.htm#InterestsInAMember]

 

 

 

 

 

ARTICLE XI DISSOLUTION, LIQUIDATION AND TERMINATION
[a04-12861_1ex10d13.htm#ArticleXi]

 

 

11.1 [a04-12861_1ex10d13.htm#Dissolution]

Dissolution [a04-12861_1ex10d13.htm#Dissolution]

 

 

11.2 [a04-12861_1ex10d13.htm#LiquidationAndTermination]

Liquidation and Termination [a04-12861_1ex10d13.htm#LiquidationAndTermination]

 

 

11.3 [a04-12861_1ex10d13.htm#CancellationOfCertificate]

Cancellation of Certificate [a04-12861_1ex10d13.htm#CancellationOfCertificate]

 

 

11.4 [a04-12861_1ex10d13.htm#ReasonableTimeForWindingUp]

Reasonable Time for Winding Up
[a04-12861_1ex10d13.htm#ReasonableTimeForWindingUp]

 

 

11.5 [a04-12861_1ex10d13.htm#ReturnOfCapital]

Return of Capital [a04-12861_1ex10d13.htm#ReturnOfCapital]

 

 

 

 

 

ARTICLE XII GENERAL PROVISIONS [a04-12861_1ex10d13.htm#ArticleXii]

 

 

12.1 [a04-12861_1ex10d13.htm#PowerOfAttorney]

Power of Attorney [a04-12861_1ex10d13.htm#PowerOfAttorney]

 

 

12.2 [a04-12861_1ex10d13.htm#Reserved]

[Reserved] [a04-12861_1ex10d13.htm#Reserved]

 

 

12.3 [a04-12861_1ex10d13.htm#Filings]

Filings [a04-12861_1ex10d13.htm#Filings]

 

 

12.4 [a04-12861_1ex10d13.htm#Offset]

Offset [a04-12861_1ex10d13.htm#Offset]

 

 

12.5 [a04-12861_1ex10d13.htm#Notices]

Notices [a04-12861_1ex10d13.htm#Notices]

 

 

12.6 [a04-12861_1ex10d13.htm#EntireAgreement]

Entire Agreement [a04-12861_1ex10d13.htm#EntireAgreement]

 

 

12.7 [a04-12861_1ex10d13.htm#EffectOfWaiverOrConsent]

Effect of Waiver or Consent [a04-12861_1ex10d13.htm#EffectOfWaiverOrConsent]

 

 

12.8 [a04-12861_1ex10d13.htm#Amendments]

Amendments [a04-12861_1ex10d13.htm#Amendments]

 

 

12.9 [a04-12861_1ex10d13.htm#BindingEffect]

Binding Effect [a04-12861_1ex10d13.htm#BindingEffect]

 

 

12.10 [a04-12861_1ex10d13.htm#GoverningLaw]

Governing Law; Severability [a04-12861_1ex10d13.htm#GoverningLaw]

 

 

12.11 [a04-12861_1ex10d13.htm#FurtherAssurances]

Further Assurances [a04-12861_1ex10d13.htm#FurtherAssurances]

 

 

12.12 [a04-12861_1ex10d13.htm#WaiverOfCertainRights]

Waiver of Certain Rights [a04-12861_1ex10d13.htm#WaiverOfCertainRights]

 

 

12.13 [a04-12861_1ex10d13.htm#NoticeToMembersOfProvisions]

Notice to Members of Provisions
[a04-12861_1ex10d13.htm#NoticeToMembersOfProvisions]

 

 

12.14 [a04-12861_1ex10d13.htm#Remedies]

Remedies [a04-12861_1ex10d13.htm#Remedies]

 

 

12.15 [a04-12861_1ex10d13.htm#Severability]

Severability [a04-12861_1ex10d13.htm#Severability]

 

 

12.16 [a04-12861_1ex10d13.htm#DescriptiveHeadings]

Descriptive Headings; Interpretations
[a04-12861_1ex10d13.htm#DescriptiveHeadings]

 

 

12.17 [a04-12861_1ex10d13.htm#Creditors]

Creditors [a04-12861_1ex10d13.htm#Creditors]

 

 

12.18 [a04-12861_1ex10d13.htm#DeliveryByFacsimile]

Delivery by Facsimile [a04-12861_1ex10d13.htm#DeliveryByFacsimile]

 

 

12.19 [a04-12861_1ex10d13.htm#NoPublicDisclosure]

No Public Disclosure [a04-12861_1ex10d13.htm#NoPublicDisclosure]

 

 

12.20 [a04-12861_1ex10d13.htm#Survival]

Survival [a04-12861_1ex10d13.htm#Survival]

 

 

12.21 [a04-12861_1ex10d13.htm#Counterparts]

Counterparts [a04-12861_1ex10d13.htm#Counterparts]

 

 

 

 

 

ARTICLE XIII DEFINITIONS [a04-12861_1ex10d13.htm#ArticleXiii]

 

 

13.1 [a04-12861_1ex10d13.htm#DefinitionsOfTerms]

Definitions of Terms Not Defined in the Text
[a04-12861_1ex10d13.htm#DefinitionsOfTerms]

 

 

13.2 [a04-12861_1ex10d13.htm#IndexOfDefinitionsDefined]

Index of Definitions Defined in the Text
[a04-12861_1ex10d13.htm#IndexOfDefinitionsDefined]

 

 

--------------------------------------------------------------------------------


 

OPERATING AGREEMENT
OF
BOISE CASCADE HOLDINGS, L.L.C.
a Delaware Limited Liability Company

 

THIS OPERATING AGREEMENT of Boise Cascade Holdings, L.L.C. (this “Agreement”),
dated as of October 29, 2004 and effective as of September 22, 2004, is adopted,
executed and agreed to, for good and valuable consideration, by the Members.

 

Unless otherwise defined herein, capitalized terms used in this Agreement will
have the meanings given to such terms in Section 13.1.  Capitalized terms
defined in the text of this Agreement are indexed in Section 13.2.

 


ARTICLE I
ORGANIZATION

 

1.1          Formation.  The Company has been organized as a Delaware limited
liability company by the filing of a Certificate of Formation (the
“Certificate”) under and pursuant to the Act.

 

1.2          Name.  The name of the Company is “ Boise Cascade Holdings,
L.L.C.,” and all Company business shall be conducted in that name or such other
names that comply with applicable law as the Board may select from time to time.

 

1.3          Registered Office; Registered Agent; Principal Office; Other
Offices.  The Company shall maintain a registered office in the State of
Delaware at, and the name and address of the Company’s registered agent in the
State of Delaware is, National Registered Agents, Inc., 9 East Loockerman
Street, Suite 1B, Dover, Delaware 19901.  The Board may, from time to time,
change the Company’s registered office and/or registered agent and shall
forthwith amend the Certificate to reflect such change(s).  The principal office
of the Company shall be at such place as the Board may designate from time to
time, which need not be in the State of Delaware, and the Company shall maintain
records there.  The Company may have such other offices as the Board may
designate from time to time.

 

1.4          Purposes.  The purpose of the Company is to engage in any and all
lawful businesses and activities that limited liability companies are permitted
to carry on under the Act.  The Company shall possess and may exercise all the
powers and privileges granted by the Act or by any other law or by this
Agreement, together with any powers incidental thereto, insofar as such powers
and privileges are necessary, appropriate, advisable, incidental or convenient
to the conduct, promotion or attainment of the business purposes or activities
of the Company.

 

1.5          Foreign Qualification.  Prior to the Company’s conducting business
in any jurisdiction other than Delaware, the Board shall cause the Company to
comply, to the extent procedures are available and those matters are reasonably
within the control of the Board, with

 

--------------------------------------------------------------------------------


 

all requirements necessary to qualify the Company as a foreign limited liability
company in that jurisdiction.  At the request of the Board, each Holder shall
execute, acknowledge, swear to and deliver all certificates and other
instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue and terminate the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.

 

1.6          Term.  The term of the Company commenced on the date the
Certificate was filed with the office of the Secretary of State of Delaware and
shall continue until termination and dissolution thereof as determined under
Section 11.1 of this Agreement.

 

1.7          No State-Law Partnership.  The Members intend that the Company not
be a partnership (including, without limitation, a limited partnership) or joint
venture, and that no Holder or Director be a partner or joint venturer of any
other Holder or Director, for any purposes other than federal and, if
applicable, state tax purposes, and this Agreement shall not be construed to
suggest otherwise.  Unless otherwise determined by the Tax Matters Member
pursuant to Section 8.2(b), the Members intend that the Company shall be treated
as a partnership for federal and, if applicable, state income tax purposes, and
each Holder and the Company shall file all tax returns and shall otherwise take
all tax and financial reporting positions in a manner consistent with such
treatment.

 

1.8          Company Property.  Company assets shall be deemed to be owned by
the Company as an entity, and no Holder, individually or collectively, shall
have any ownership interest in such Company assets or any portion thereof. 
Legal title to any or all Company assets may be held in the name of the Company
or one or more nominees, as the Board may determine.  The Board hereby declares
and warrants that any Company assets for which legal title is held in the name
of any nominee shall be held in trust by such nominee for the use and benefit of
the Company in accordance with the provisions of this Agreement.  All Company
assets shall be recorded as the property of the Company on its books and
records, irrespective of the name in which legal title to such Company assets is
held.  The Units of each Holder shall constitute personal property.

 

1.9          Limited Liability Company Agreement.  The Members hereby execute
this Agreement for the purpose of establishing the affairs of the Company and
the conduct of its business in accordance with the provisions of the Act.  The
Members hereby agree that, during the term of the Company set forth in Section
1.6 hereof, the rights and obligations of the Holders with respect to the
Company shall be determined in accordance with the terms and conditions of this
Agreement and, except where the Act provides that such rights and obligations
specified in the Act shall apply “unless otherwise provided in a limited
liability company agreement” or words of similar effect and such rights and
obligations are set forth in this Agreement, the Act.  Notwithstanding the
foregoing, Section 18-210 of the Act (entitled “Contractual Appraisal Rights”)
and Section 18-305(a) of the Act (entitled “Access to and Confidentiality of
Information; Records”) shall not apply to the Company or be incorporated into
this Agreement.

 

2

--------------------------------------------------------------------------------


 


ARTICLE II
UNIT INTERESTS; CAPITAL CONTRIBUTIONS


 

2.1          Unit Interests.

 

(A)           AUTHORIZED UNITS.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE
COMPANY IS AUTHORIZED TO ISSUE EQUITY INTERESTS IN THE COMPANY DESIGNATED AS
UNITS.  THE TOTAL NUMBER OF UNITS THAT THE COMPANY SHALL HAVE AUTHORITY TO ISSUE
IS 653,165,775.  THE CAPITAL STRUCTURE OF THE COMPANY SHALL INITIALLY CONSIST OF
THREE (3) CLASSES OF MEMBERSHIP INTERESTS:  (I) SERIES A COMMON UNITS, (II)
SERIES B COMMON UNITS AND (III) SERIES C COMMON UNITS.  THE AUTHORIZED UNITS
THAT THE COMPANY HAS THE AUTHORITY TO ISSUE SHALL CONSIST OF (A) 66,000,000
SERIES A COMMON UNITS, (B)  549,000,000 SERIES B COMMON UNITS AND (C) 38,165,775
SERIES C COMMON UNITS.

 

(B)           INTERESTS OF UNIT HOLDERS.  THE RELATIVE RIGHTS, POWERS,
PREFERENCES, DUTIES, LIABILITIES AND OBLIGATIONS OF HOLDERS OF THE UNITS
(INCLUDING THE SERIES A COMMON UNITS, THE SERIES B COMMON UNITS AND THE SERIES C
COMMON UNITS) SHALL BE AS SET FORTH HEREIN.  EACH HOLDER’S INTEREST IN THE
COMPANY, INCLUDING SUCH HOLDER’S INTEREST IN INCOME, GAINS, LOSSES, DEDUCTIONS
AND EXPENSES OF THE COMPANY, SHALL BE REPRESENTED BY THE UNITS HELD BY SUCH
HOLDER.

 

(C)           VOTING RIGHTS.  EACH SERIES B COMMON UNIT SHALL ENTITLE THE MEMBER
OWNING SUCH UNIT TO ONE VOTE ON ANY MATTER TO BE VOTED ON BY THE MEMBERS AS
PROVIDED IN THIS AGREEMENT OR REQUIRED BY APPLICABLE LAW, AND THE SERIES A
COMMON UNITS AND SERIES C COMMON UNITS SHALL NOT ENTITLE THE HOLDERS THEREOF TO
ANY VOTE ON ANY MATTERS TO BE VOTED ON BY THE MEMBERS; PROVIDED THAT TO THE
EXTENT ANY HOLDER OF SERIES B COMMON UNITS IS REQUIRED TO OBTAIN ANY
GOVERNMENTAL APPROVAL, CONSENT OR AUTHORIZATION PRIOR TO ACQUIRING VOTING
SECURITIES OF THE COMPANY, SUCH HOLDER SHALL NOT BE ENTITLED TO A VOTE IN
RESPECT OF SUCH SERIES B COMMON UNITS UNTIL SUCH NECESSARY GOVERNMENTAL
APPROVAL, CONSENT OR AUTHORIZATION HAS BEEN OBTAINED.

 

(D)           SUBDIVISIONS OR COMBINATIONS OF COMMON UNITS.  IF THE COMPANY IN
ANY MANNER SUBDIVIDES OR COMBINES THE OUTSTANDING NUMBER OF ONE CLASS OF COMMON
UNITS, THE OUTSTANDING NUMBER OF THE OTHER CLASS OF COMMON UNITS SHALL BE
PROPORTIONATELY SUBDIVIDED OR COMBINED IN A SIMILAR MANNER.

 

(E)           CERTIFICATION OF UNITS.  THE UNITS OWNED BY THE MEMBERS WILL BE
RECORDED ON THE ATTACHED SCHEDULE OF MEMBERS AND, INITIALLY, WILL NOT BE
REPRESENTED BY PHYSICAL CERTIFICATES.  THE BOARD MAY IN ITS DISCRETION ISSUE
CERTIFICATES TO THE HOLDERS REPRESENTING THE UNITS HELD BY EACH HOLDER.

 

(F)            RESTRICTIVE LEGEND.  IN THE EVENT THAT CERTIFICATES REPRESENTING
THE UNITS ARE ISSUED, EACH CERTIFICATE OR INSTRUMENT SHALL BE IMPRINTED WITH A
LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:

 

THE UNITS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
               ,             , HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE
ACTS”) AND MAY

 

3

--------------------------------------------------------------------------------


 

NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT
AN EFFECTIVE REGISTRATION UNDER THE ACT OR STATE ACTS OR AN EXEMPTION
THEREFROM.  THE TRANSFER OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS SUBJECT
TO THE CONDITIONS SPECIFIED IN AN OPERATING AGREEMENT, DATED AS OF OCTOBER 29,
2004 AND EFFECTIVE AS OF SEPTEMBER 22, 2004, AS AMENDED AND MODIFIED FROM TIME
TO TIME, GOVERNING THE ISSUER (THE “COMPANY”) AND BY AND AMONG CERTAIN
INVESTORS.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO THE
HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.

 

2.2          Initial Units Issued as of the Date Hereof.  As of the date hereof
the Members listed on the attached Schedule of Members (the “Initial Members”)
have acquired the number of Series A Common Units and Series B Common Units, and
have made Capital Contributions with respect thereto, as set forth opposite each
such Initial Member’s name on the attached Schedule of Members.

 

2.3          Additional Units Issued after the Date Hereof.

 

(A)           ISSUANCES OF ADDITIONAL UNITS.  THE BOARD SHALL HAVE THE RIGHT TO
CAUSE THE COMPANY TO ISSUE OR SELL TO MEMBERS OR OTHER PERSONS: (I) ADDITIONAL
UNITS (INCLUDING OTHER CLASSES OR SERIES THEREOF HAVING DIFFERENT RIGHTS), (II)
OBLIGATIONS, EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES OR INTERESTS
CONVERTIBLE OR EXCHANGEABLE INTO UNITS, AND (III) WARRANTS, OPTIONS OR OTHER
RIGHTS TO PURCHASE OR OTHERWISE ACQUIRE UNITS.

 

(B)           FPH MANAGEMENT UNITS.  WITHOUT LIMITING THE GENERALITY OF SECTION
2.3(A), FROM TIME TO TIME AFTER THE DATE HEREOF, (I) IN THE EVENT THAT FPH
ISSUES ANY FPH SERIES B UNITS TO AN FPH MANAGEMENT MEMBER, THEN IN CONNECTION
WITH SUCH ISSUANCE THE COMPANY WILL ISSUE TO FPH AN EQUAL NUMBER OF SERIES B
COMMON UNITS; AND (II) IN THE EVENT THAT FPH ISSUES ANY FPH SERIES C UNITS TO AN
FPH MANAGEMENT MEMBER, THEN IN CONNECTION WITH SUCH ISSUANCE THE COMPANY WILL
ISSUE TO FPH AN EQUAL NUMBER OF SERIES C COMMON UNITS.

 

(C)           SERIES C COMMON UNITS.  IT IS PRESENTLY ANTICIPATED THAT, WHEN AND
AS DETERMINED BY THE BOARD PURSUANT TO SECTION 2.3(A) AND 2.3(B), THE SERIES C
COMMON UNITS WILL BE ISSUED TO FPH FOR NO CONSIDERATION AND WILL REPRESENT AN
INTEREST ONLY IN PROFITS AND APPRECIATION OF THE COMPANY AFTER THE DATE OF
ISSUANCE THEREOF.  TO THIS END, IN CONNECTION WITH ANY GRANT OF A SERIES C
COMMON UNIT, THE BOARD WILL DETERMINE THE EQUITY VALUE OF THE COMPANY
IMMEDIATELY PRIOR TO THE GRANT OF SUCH SERIES C COMMON UNIT.  IF SUCH EQUITY
VALUE IS GREATER THAN THE SUM OF THE AGGREGATE UNRETURNED CAPITAL AND UNPAID
SERIES A YIELD OF THE SERIES A COMMON UNITS AND THE AGGREGATE UNRETURNED CAPITAL
OF THE SERIES B COMMON UNITS AS OF THE DATE OF SUCH ISSUANCE, THEN SUCH SERIES C
COMMON UNIT SHALL HAVE A “THRESHOLD EQUITY VALUE” EQUAL TO THE SUM OF (X) THE
EQUITY VALUE OF THE COMPANY IMMEDIATELY PRIOR TO SUCH ISSUANCE, PLUS (Y) THE
AGGREGATE DISTRIBUTIONS PURSUANT TO SECTION 4.2(B)(I) AND (II) MADE PRIOR TO
SUCH ISSUANCE.  SUCH THRESHOLD EQUITY VALUE SHALL BE CALCULATED BY THE BOARD AND
SET FORTH ON THE SCHEDULE OF MEMBERS.

 

4

--------------------------------------------------------------------------------


 

(D)           CAPITAL CONTRIBUTIONS.  IN CONNECTION WITH ANY ISSUANCE OF
ADDITIONAL UNITS OR OTHER INTERESTS IN THE COMPANY, THE ACQUIRING PERSON SHALL
IN EXCHANGE FOR SUCH UNITS OR OTHER INTERESTS MAKE CAPITAL CONTRIBUTIONS TO THE
COMPANY IN AN AMOUNT, IF ANY, SPECIFIED BY THE BOARD.

 

(E)           RECORD OF ADDITIONAL ISSUANCES; AMENDMENTS.  IN CONNECTION WITH
ANY ISSUANCE OF ADDITIONAL UNITS OR OTHER INTERESTS IN THE COMPANY, THE BOARD
SHALL AMEND THE SCHEDULE OF MEMBERS AS NECESSARY TO REFLECT SUCH ADDITIONAL
ISSUANCES (INCLUDING THE NUMBER AND CLASS OF UNITS AND CAPITAL CONTRIBUTIONS OF
THE ACQUIRING PERSON), AND SHALL HAVE THE POWER TO MAKE ANY OTHER AMENDMENTS TO
THIS AGREEMENT AS IT DEEMS NECESSARY TO AUTHORIZE ANY SUCH UNITS OR OTHER
SECURITIES, PROVIDE FOR THE RELATIVE RIGHTS, POWERS, PREFERENCES, DUTIES,
LIABILITIES AND OBLIGATIONS THEREOF, OR OTHERWISE REFLECT OR PROVIDE FOR SUCH
ADDITIONAL ISSUANCES.

 

(F)            COUNTERPARTS.  AS OF THE DATE HEREOF, EACH MEMBER HAS EXECUTED A
COUNTERPART OF THIS AGREEMENT.  SUBJECT TO THE RESTRICTIONS IN ARTICLE X, UPON
THE ACQUISITION OF ANY UNITS OR OTHER INTERESTS IN THE COMPANY BY A PERSON WHO
IS NOT A MEMBER, SUCH PERSON SHALL EXECUTE AND DELIVER A COUNTERPART OF THIS
AGREEMENT AND, SUBJECT TO COMPLIANCE WITH THE CONDITIONS SET FORTH IN SECTION
10.7 OR 10.8 HEREOF, AS APPLICABLE, SUCH PERSON SHALL BECOME A MEMBER HEREUNDER
AND SHALL BE LISTED AS A MEMBER ON THE SCHEDULE OF MEMBERS, TOGETHER WITH SUCH
MEMBER’S ADDRESS, NUMBER AND CLASS OF UNITS AND AMOUNT OF CAPITAL CONTRIBUTIONS.

 


ARTICLE III
CAPITAL ACCOUNTS

 

3.1          Establishment and Determination of Capital Accounts.  A capital
account (“Capital Account”) shall be established for each Holder.  The Capital
Account of each Holder shall consist of its initial Capital Contribution and
shall be (a) increased by (i) any additional Capital Contributions made by such
Holder pursuant to the terms of this Agreement and (ii) such Holder’s share of
items of income and gain allocated to such Holder pursuant to Article IV,
(b) decreased by (i) such Holder’s share of items of loss, deduction and expense
allocated to such Holder pursuant to Article IV and (ii) any Distributions to
such Holder of cash or the fair market value of any other property (net of
liabilities assumed by such Holder and liabilities to which such property is
subject) distributed to such Holder and (c) adjusted as otherwise required by
the Code and the regulations thereunder, including, but not limited to, the
rules of Treasury Regulation Section 1.704-1(b)(2)(iv).  Any references in this
Agreement to the Capital Account of a Holder shall be deemed to refer to such
Capital Account as the same may be increased or decreased from time to time as
set forth above.

 

3.2          Computation of Amounts.  For purposes of computing the amount of
any item of income, gain, loss, deduction or expense to be reflected in Capital
Accounts, the determination, recognition and classification of each such item
shall be the same as its determination, recognition and classification for
federal income tax purposes; provided that:

 

(I)            ANY INCOME THAT IS EXEMPT FROM FEDERAL INCOME TAX SHALL BE ADDED
TO SUCH TAXABLE INCOME OR LOSSES;

 

5

--------------------------------------------------------------------------------


 

(II)           ANY EXPENDITURES OF THE COMPANY DESCRIBED IN SECTION 705(A)(2)(B)
OF THE CODE OR TREATED AS CODE SECTION 705(A)(2)(B) EXPENDITURES PURSUANT TO
TREASURY REGULATION SECTION 1.704-1(B)(2)(IV)(I), SHALL BE SUBTRACTED FROM SUCH
TAXABLE INCOME OR LOSSES;

 

(III)          IF THE BOOK VALUE OF ANY COMPANY PROPERTY IS ADJUSTED PURSUANT TO
TREASURY REGULATION SECTION 1.704-1(B)(2)(IV)(E) (IN CONNECTION WITH A
DISTRIBUTION OF SUCH PROPERTY) OR (F) (IN CONNECTION WITH A REVALUATION OF
CAPITAL ACCOUNTS), THE AMOUNT OF SUCH ADJUSTMENT SHALL BE TAKEN INTO ACCOUNT AS
GAIN OR LOSS FROM THE DISPOSITION OF SUCH PROPERTY;

 

(IV)          IF PROPERTY THAT IS REFLECTED ON THE BOOKS OF THE COMPANY HAS A
BOOK VALUE THAT DIFFERS FROM THE ADJUSTED TAX BASIS OF SUCH PROPERTY,
DEPRECIATION, AMORTIZATION AND GAIN OR LOSS WITH RESPECT TO SUCH PROPERTY SHALL
BE DETERMINED BY REFERENCE TO SUCH BOOK VALUE; AND

 

(V)           THE COMPUTATION OF ALL ITEMS OF INCOME, GAIN, LOSS, DEDUCTION AND
EXPENSE SHALL BE MADE WITHOUT REGARD TO ANY ELECTION PURSUANT TO SECTION 754 OF
THE CODE THAT MAY BE MADE BY THE COMPANY, UNLESS THE ADJUSTMENT TO BASIS OF
COMPANY PROPERTY PURSUANT TO SUCH ELECTION IS REFLECTED IN CAPITAL ACCOUNTS
PURSUANT TO TREASURY REGULATION SECTION 1.704-1(B)(2)(IV)(M).

 

3.3          Negative Capital Accounts.  No Holder shall be required to pay to
the Company or any other Holder any deficit or negative balance that may exist
from time to time in such Holder’s Capital Account.  Notwithstanding anything
expressed or implied to the contrary in this Agreement, upon liquidation,
dissolution or winding up of the Company, no Holder shall be required to make
any Capital Contribution to the Company in respect of any deficit in such
Holder’s Capital Account.

 

3.4          Company Capital.  No Holder shall be paid interest on any Capital
Contribution to the Company or on such Holder’s Capital Account, and no Holder
shall have any right (i) to demand the return of such Holder’s Capital
Contribution or any other Distribution from the Company (whether upon
resignation, withdrawal or otherwise), except upon dissolution of the Company
pursuant to Article XI hereof, (ii) to seek or obtain a partition of any Company
assets, or (iii) to own or use any particular or individual assets of the
Company.

 

3.5          No Withdrawal.  No Holder shall be entitled to withdraw any part of
such Holder’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided herein.

 

3.6          Loans From Holders.  Loans by Holders to the Company shall not be
considered Capital Contributions.  If any Holder shall loan funds to the Company
in excess of the amounts required hereunder to be contributed by such Holder to
the capital of the Company, the making of such loans shall not result in any
increase in the amount of the Capital Account of such Holder.  The amount of any
such loans shall be a debt of the Company to such Holder and shall be payable or
collectible in accordance with the terms and conditions upon which such loans
are made.

 

6

--------------------------------------------------------------------------------


 

3.7          Adjustments to Book Value.  The Company shall adjust the Book Value
of its assets to fair market value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(f) as of the following times: (a) at the Board’s
discretion in connection with the issuance of Units in the Company; (b) at the
Board’s discretion in connection with the Distribution by the Company to a
Holder of more than a de minimis amount of Company assets, including cash, if as
a result of such Distribution, such Holder’s interest in the Company is reduced;
and (c) the liquidation of the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g).  Any such increase or decrease in Book Value of an
asset shall be allocated as a Profit or Loss to the Capital Accounts of the
Holders under Section 4.3 (determined immediately prior to the issuance of the
new Units or the distribution of assets in an ownership reduction transaction).

 


ARTICLE IV
DISTRIBUTIONS; ALLOCATIONS OF
PROFITS AND LOSSES

 

4.1          Generally.  Subject to the provision of Section 18-607 of the Act
and Sections 4.2(a) and 4.2(e) of this Agreement, the Board shall have sole
discretion regarding the amounts and timing of Distributions to Holders, in each
case subject to the retention of, or payment to third parties of, such funds as
it deems necessary with respect to the reasonable business needs of the Company,
which shall include (but not by way of limitation) the payment or the making of
provision for the payment when due of Company obligations, including the payment
of any management or administrative fees and expenses or any other obligations.

 

4.2          Distributions.

 

(A)           TAX DISTRIBUTIONS.  THE BOARD SHALL USE REASONABLE EFFORTS,
SUBJECT TO ANY APPLICABLE COVENANTS AND RESTRICTIONS CONTAINED IN THE COMPANY’S
LOAN AGREEMENTS AND OTHER AGREEMENTS OR OBLIGATIONS TO WHICH THE COMPANY OR ITS
PROPERTIES ARE SUBJECT, TO CAUSE THE COMPANY TO DISTRIBUTE TO EACH HOLDER WITH
RESPECT EACH TAXABLE YEAR (WITHIN 75 DAYS AFTER THE CLOSE OF SUCH TAXABLE YEAR,
OR ON A QUARTERLY OR OTHER BASIS AS SHALL BE DETERMINED BY THE BOARD IN ITS SOLE
DISCRETION TO BE APPROPRIATE TO ENABLE EACH SUCH HOLDER TO PAY ESTIMATED INCOME
TAX LIABILITIES) AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE COMBINED MAXIMUM
MARGINAL FEDERAL, STATE, AND LOCAL INCOME TAX RATES (TAKING INTO ACCOUNT THE
DEDUCTIBILITY OF STATE AND LOCAL INCOME TAX FOR FEDERAL INCOME TAX PURPOSES)
APPLICABLE TO ANY HOLDER (OR ITS PARTNERS OR STOCKHOLDERS, IF APPLICABLE), AS
DETERMINED BY THE BOARD AFTER REASONABLE INQUIRY, TIMES (Y) THE DIFFERENCE OF
(I) THE TAXABLE INCOME AND GAINS FOR SUCH TAXABLE YEAR ALLOCATED TO SUCH HOLDER
PURSUANT TO SECTION 4.5, REDUCED BY (II) THE SUM OF (A) THE TAXABLE LOSSES AND
DEDUCTIONS FOR SUCH TAXABLE YEAR ALLOCATED TO SUCH HOLDER PURSUANT TO SECTION
4.5, AND (B) THE EXCESS OF THE AGGREGATE TAXABLE LOSSES AND DEDUCTIONS OVER THE
AGGREGATE TAXABLE INCOME AND GAINS FOR ALL PRIOR TAXABLE YEARS ALLOCATED TO SUCH
HOLDER PURSUANT TO SECTION 4.5, BUT ONLY TO THE EXTENT THAT SUCH EXCESS CAN BE
APPLIED OR USED FOR SUCH TAXABLE YEAR.  ANY DISTRIBUTION TO A HOLDER PURSUANT TO
THIS SECTION 4.2(A) (I) THAT IS MADE TO A HOLDER OF SERIES A COMMON UNITS AS A
RESULT OF TAXABLE INCOME AND GAINS ALLOCATED TO SUCH SERIES A COMMON UNITS,
SHALL BE TREATED AS AN ADVANCE DISTRIBUTION OF UNPAID SERIES A YIELD PURSUANT TO
SECTION 4.2(B)(I) AND SHALL REDUCE THE AMOUNT OF UNPAID SERIES A YIELD, OR (II)
THAT IS MADE TO A HOLDER OF SERIES B COMMON UNITS AND/OR SERIES C COMMON UNITS
AS A RESULT OF TAXABLE INCOME AND GAINS ALLOCATED TO SUCH SERIES B COMMON UNITS
AND/OR SERIES C COMMON UNITS, SHALL BE TREATED AS AN ADVANCE DISTRIBUTION UNDER
SECTION

 

7

--------------------------------------------------------------------------------


 

4.2(B)(II) AND SHALL BE OFFSET AGAINST FUTURE DISTRIBUTIONS THAT SUCH HOLDER
WOULD OTHERWISE BE ENTITLED TO RECEIVE PURSUANT TO SECTION 4.2(B)(II).

 

(B)           PRIORITY OF DISTRIBUTIONS.  SUBJECT TO SECTIONS 4.2(A) AND 4.2(E),
ALL OTHER DISTRIBUTIONS (INCLUDING IN CONNECTION WITH THE DISSOLUTION AND
LIQUIDATION OF THE COMPANY PURSUANT TO THE TERMS OF ARTICLE XI HEREOF) SHALL BE
MADE WHEN AND AS DECLARED BY THE BOARD TO THE HOLDERS IN THE FOLLOWING ORDER AND
PRIORITY:

 

(I)            FIRST, TO THE HOLDERS OF SERIES A COMMON UNITS AND SERIES B
COMMON UNITS, AN AMOUNT EQUAL TO THE AGGREGATE UNRETURNED CAPITAL AND UNPAID
SERIES A YIELD WITH RESPECT TO THEIR SERIES A COMMON UNITS, AND THE AGGREGATE
UNRETURNED CAPITAL WITH RESPECT TO THEIR SERIES B COMMON UNITS, OUTSTANDING
IMMEDIATELY PRIOR TO SUCH DISTRIBUTION (PRO RATA IN PROPORTION TO EACH HOLDER’S
PRO RATA SHARE) UNTIL THE AGGREGATE UNRETURNED CAPITAL AND UNPAID SERIES A YIELD
WITH RESPECT TO ALL SERIES A COMMON UNITS, AND THE AGGREGATE UNRETURNED CAPITAL
WITH RESPECT TO ALL SERIES B COMMON UNITS, OUTSTANDING IMMEDIATELY PRIOR TO SUCH
DISTRIBUTION HAS BEEN REDUCED TO ZERO; AND NO DISTRIBUTION OR ANY PORTION
THEREOF SHALL BE MADE UNDER SECTION 4.2(B)(II) BELOW UNTIL THE ENTIRE AMOUNT OF
THE AGGREGATE UNRETURNED CAPITAL AND UNPAID SERIES A YIELD WITH RESPECT TO THE
SERIES A COMMON UNITS, AND THE AGGREGATE UNRETURNED CAPITAL WITH RESPECT TO THE
SERIES B COMMON UNITS, OUTSTANDING IMMEDIATELY PRIOR TO SUCH DISTRIBUTION HAS
BEEN PAID IN FULL; AND

 

(II)           SECOND, TO THE HOLDERS OF SERIES B COMMON UNITS AND SERIES C
COMMON UNITS, AN AMOUNT EQUAL TO THE REMAINDER OF THE AGGREGATE AMOUNT TO BE
DISTRIBUTED (IN THE PROPORTION THAT THE NUMBER OF SERIES B COMMON UNITS AND
SERIES C COMMON UNITS HELD BY EACH SUCH HOLDER IMMEDIATELY PRIOR TO SUCH
DISTRIBUTION BEARS TO THE AGGREGATE NUMBER OF SERIES B COMMON UNITS AND SERIES C
COMMON UNITS OUTSTANDING IMMEDIATELY PRIOR TO SUCH DISTRIBUTION.

 

For all purposes of Section 4.2(b)(ii), if any Series C Common Unit has been
granted with a Threshold Equity Value established pursuant to Section 2.3(c),
then such Series C Common Unit will not have the right to receive any
Distributions under Section 4.2(b)(ii) (and such Series C Common Unit will be
disregarded for purposes of allocating Distributions among the Holders of Series
B Common Units and Series C Common Units pursuant to the parenthetical in
Section 4.2(b)(ii)) until the aggregate Distributions that have been made to all
other Units under Sections 4.2(b)(i) and (ii) from and after the date hereof are
equal to the Threshold Equity Value of such Series C Common Unit.

 

(C)           IN-KIND DISTRIBUTIONS.  AT ANY TIME, AND FROM TIME TO TIME, THE
COMPANY MAY DISTRIBUTE TO ITS HOLDERS SECURITIES OR OTHER PROPERTY HELD BY THE
COMPANY; PROVIDED THAT ANY SUCH DISTRIBUTION SHALL NOT SATISFY ANY OF THE
COMPANY’S OBLIGATIONS PURSUANT TO SECTION 4.2(A).  IN ANY DISTRIBUTION PURSUANT
TO THIS SECTION 4.2(C), THE PROPERTY SO DISTRIBUTED WILL BE DISTRIBUTED AMONG
THE HOLDERS IN THE SAME PROPORTIONS AS CASH EQUAL TO THE FAIR MARKET VALUE OF
SUCH PROPERTY (AS DETERMINED IN GOOD FAITH BY THE BOARD) WOULD BE DISTRIBUTED
AMONG THE HOLDERS PURSUANT TO SECTION 4.2(B).  THE BOARD MAY REQUIRE AS A
CONDITION OF DISTRIBUTION OF SECURITIES HEREUNDER THAT THE HOLDERS EXECUTE AND
DELIVER SUCH DOCUMENTS AS THE BOARD MAY DEEM NECESSARY OR APPROPRIATE TO ENSURE
COMPLIANCE WITH ALL U.S. FEDERAL AND STATE SECURITIES LAWS

 

8

--------------------------------------------------------------------------------


 

WHICH APPLY TO SUCH DISTRIBUTION AND ANY FURTHER TRANSFER OF THE DISTRIBUTED
SECURITIES, AND MAY APPROPRIATELY LEGEND THE CERTIFICATES WHICH REPRESENT SUCH
SECURITIES TO REFLECT ANY RESTRICTION ON TRANSFER WITH RESPECT TO SUCH LAWS.

 

(D)           SALE OF THE COMPANY.  IN CONNECTION WITH ANY SALE OF THE COMPANY,
UNLESS OTHERWISE DETERMINED BY THE BOARD, THE AGGREGATE CASH, SECURITIES AND
OTHER PROPERTY TO BE RECEIVED IN SUCH SALE OF THE COMPANY AS CONSIDERATION IN
RESPECT OF THE UNITS SHALL BE ALLOCATED IN SUCH SALE OF THE COMPANY AMONG THE
HOLDERS AS IF SUCH CONSIDERATION WERE DISTRIBUTED BY THE COMPANY TO THE HOLDERS
PURSUANT TO THE PROVISIONS OF SECTION 4.2(B).

 

(E)           REDEMPTION OF FPH COMMON UNITS IN CONNECTION WITH REPURCHASES FROM
FPH MANAGEMENT MEMBERS.  IN THE EVENT FPH ELECTS TO EXERCISE ITS RIGHTS UNDER
ANY FPH MANAGEMENT EQUITY AGREEMENT TO REPURCHASE FPH SERIES B UNITS FROM AN FPH
MANAGEMENT MEMBER, THE COMPANY WILL REDEEM AN EQUAL NUMBER OF SERIES B COMMON
UNITS HELD BY FPH AT A REDEMPTION PRICE EQUAL TO THE REPURCHASE PRICE PAYABLE BY
FPH FOR SUCH FPH SERIES B UNITS PURSUANT TO THE TERMS OF SUCH FPH MANAGEMENT
EQUITY AGREEMENT (LESS ANY AMOUNT DISTRIBUTED TO FPH IN RESPECT THEREOF BY BOISE
LAND & TIMBER HOLDINGS CORP.).  IN THE EVENT FPH ELECTS TO EXERCISE ITS RIGHTS
UNDER ANY FPH MANAGEMENT EQUITY AGREEMENT TO REPURCHASE FPH SERIES C UNITS FROM
AN FPH MANAGEMENT MEMBER, THE COMPANY WILL REDEEM AN EQUAL NUMBER OF SERIES C
COMMON UNITS HELD BY FPH AT A REDEMPTION PRICE EQUAL TO THE REPURCHASE PRICE, IF
ANY, PAYABLE BY FPH FOR SUCH FPH SERIES C UNITS PURSUANT TO THE TERMS OF SUCH
FPH MANAGEMENT EQUITY AGREEMENT (LESS ANY AMOUNT DISTRIBUTED TO FPH IN RESPECT
THEREOF BY BOISE LAND & TIMBER HOLDINGS CORP.).  IN EITHER CASE, SUCH REDEMPTION
PRICE WILL BE PAID TO FPH IN CASH OR, TO THE EXTENT THE COMPANY IS PROHIBITED BY
APPLICABLE LAW OR BY THE TERMS OF ITS OR ITS SUBSIDIARIES’ DEBT FINANCING
AGREEMENTS FROM PAYING SUCH REDEMPTION PRICE IN CASH, BY ISSUANCE OF A
PROMISSORY NOTE TO FPH IN THE AMOUNT AND ON SUBSTANTIALLY THE SAME TERMS AS THE
PROMISSORY NOTE THAT SUCH FPH MANAGEMENT EQUITY AGREEMENT PROVIDES WILL BE
ISSUED BY FPH IN LIEU OF CASH TO SUCH FPH MANAGEMENT MEMBER FOR SUCH FPH SERIES
B UNITS OR FPH SERIES C UNITS, AS APPLICABLE.

 

4.3          Allocation of Profits and Losses.  For each Fiscal Year of the
Company, after adjusting each Holder’s Capital Account for all Capital
Contributions and distributions during such Fiscal Year and all special
allocations pursuant to Section 4.4 with respect to such Fiscal Year, all
Profits and Losses (other than Profits and Losses specially allocated pursuant
to Section 4.4) shall be allocated to the Holders’ Capital Accounts in a manner
such that, as of the end of such Fiscal Year, the Capital Account of each Holder
(which may be either a positive or negative balance) shall be equal to (i) the
amount which would be distributed to such Holder, determined as if the Company
were to liquidate all of its assets for the Book Value thereof and distribute
the proceeds thereof (after payment of all Company debts, liabilities and
obligations) pursuant to Section 4.2(b) hereof, minus (ii) the sum of (A) such
Holder’s share of Company Minimum Gain (as determined according to Treasury
Regulation Section 1.704-2(d) and (g)(3)) and Member Minimum Gain (as determined
according to Treasury Regulation Section 1.704-2(i)) and (B) the amount, if any,
which such Holder is obligated to contribute to the capital of the Company as of
the last day of such Fiscal Year.

 

9

--------------------------------------------------------------------------------


 

4.4          Special Allocations.  Notwithstanding the provisions of Section
4.3:

 

(A)           NONRECOURSE DEDUCTIONS.  NONRECOURSE DEDUCTIONS SHALL BE ALLOCATED
TO THE HOLDERS OF COMMON UNITS, PRO RATA IN PROPORTION TO THE TOTAL NUMBER OF
SUCH COMMON UNITS HELD BY EACH SUCH HOLDER.  IF THERE IS A NET DECREASE IN
COMPANY MINIMUM GAIN DURING ANY TAXABLE YEAR, EACH HOLDER SHALL BE SPECIALLY
ALLOCATED ITEMS OF TAXABLE INCOME OR GAIN FOR SUCH TAXABLE YEAR (AND, IF
NECESSARY, SUBSEQUENT TAXABLE YEARS) IN AN AMOUNT EQUAL TO SUCH HOLDER’S SHARE
OF THE NET DECREASE IN COMPANY MINIMUM GAIN, DETERMINED IN ACCORDANCE WITH
TREASURY REGULATION SECTION 1.704-2(G).  THE ITEMS TO BE SO ALLOCATED SHALL BE
DETERMINED IN ACCORDANCE WITH TREASURY REGULATION SECTION 1.704-2(F)(6).  THIS
PARAGRAPH IS INTENDED TO COMPLY WITH THE MINIMUM GAIN CHARGEBACK REQUIREMENT IN
TREASURY REGULATION SECTION 1.704-2(F) AND SHALL BE INTERPRETED CONSISTENTLY
THEREWITH.

 

(B)           MEMBER NONRECOURSE DEDUCTIONS.  MEMBER NONRECOURSE DEDUCTIONS
SHALL BE ALLOCATED IN THE MANNER REQUIRED BY TREASURY REGULATION
SECTION 1.704-2(I). EXCEPT AS OTHERWISE PROVIDED IN TREASURY REGULATION
SECTION 1.704-2(I)(4), IF THERE IS A NET DECREASE IN MEMBER MINIMUM GAIN DURING
ANY TAXABLE YEAR, EACH HOLDER THAT HAS A SHARE OF SUCH MEMBER MINIMUM GAIN SHALL
BE SPECIALLY ALLOCATED ITEMS OF TAXABLE INCOME OR GAIN FOR SUCH TAXABLE YEAR
(AND, IF NECESSARY, SUBSEQUENT TAXABLE YEARS) IN AN AMOUNT EQUAL TO THAT
HOLDER’S SHARE OF THE NET DECREASE IN MEMBER MINIMUM GAIN. ITEMS TO BE ALLOCATED
PURSUANT TO THIS PARAGRAPH SHALL BE DETERMINED IN ACCORDANCE WITH TREASURY
REGULATION SECTIONS 1.704-2(I)(4) AND 1.704-2(J)(2).  THIS PARAGRAPH IS INTENDED
TO COMPLY WITH THE MINIMUM GAIN CHARGEBACK REQUIREMENTS IN TREASURY REGULATION
SECTION 1.704-2(I)(4) AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.

 

(C)           UNEXPECTED ADJUSTMENTS.  IF ANY HOLDER UNEXPECTEDLY RECEIVES ANY
ADJUSTMENTS, ALLOCATIONS OR DISTRIBUTIONS DESCRIBED IN TREASURY REGULATION
SECTION 1.704-L(B)(2)(II)(D)(4), (5) OR (6), ITEMS OF TAXABLE INCOME AND GAIN
SHALL BE SPECIALLY ALLOCATED TO SUCH MEMBER IN AN AMOUNT AND MANNER SUFFICIENT
TO ELIMINATE THE ADJUSTED CAPITAL ACCOUNT DEFICIT (DETERMINED ACCORDING TO
TREASURY REGULATION SECTION 1.704-1 (B)(2)(II)(D)) CREATED BY SUCH ADJUSTMENTS,
ALLOCATIONS OR DISTRIBUTIONS AS QUICKLY AS POSSIBLE. THIS PARAGRAPH IS INTENDED
TO COMPLY WITH THE QUALIFIED INCOME OFFSET REQUIREMENT IN TREASURY REGULATION
SECTION 1.704-1 (B)(2)(II)(D) AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.

 

(D)           CURATIVE ALLOCATIONS.  THE ALLOCATIONS SET FORTH IN PARAGRAPHS
(A), (B) AND (C) ABOVE (THE “REGULATORY ALLOCATIONS”) ARE INTENDED TO COMPLY
WITH CERTAIN REQUIREMENTS OF THE TREASURY REGULATIONS UNDER CODE SECTION 704.
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS ARTICLE IV (OTHER THAN THE
REGULATORY ALLOCATIONS), THE REGULATORY ALLOCATIONS SHALL BE TAKEN INTO ACCOUNT
IN ALLOCATING PROFITS AND LOSSES AMONG HOLDERS SO THAT, TO THE EXTENT POSSIBLE,
THE NET AMOUNT OF SUCH ALLOCATIONS OF PROFITS AND LOSSES AND OTHER ITEMS AND THE
REGULATORY ALLOCATIONS (INCLUDING REGULATORY ALLOCATIONS THAT, ALTHOUGH NOT YET
MADE, ARE EXPECTED TO BE MADE IN THE FUTURE) TO EACH HOLDER SHALL BE EQUAL TO
THE NET AMOUNT THAT WOULD HAVE BEEN ALLOCATED TO SUCH MEMBER IF THE REGULATORY
ALLOCATIONS HAD NOT OCCURRED.

 

(E)           TRANSACTIONS BETWEEN HOLDERS AND THE COMPANY.  IF, AND TO THE
EXTENT THAT, ANY HOLDER IS DEEMED TO RECOGNIZE ANY ITEM OF INCOME, GAIN, LOSS,
DEDUCTION OR CREDIT AS A RESULT OF ANY TRANSACTION BETWEEN SUCH HOLDER AND THE
COMPANY PURSUANT TO CODE SECTIONS 1272-1274, 7872, 483, 482, 83 OR ANY SIMILAR
PROVISION NOW OR HEREAFTER IN EFFECT, AND THE BOARD DETERMINES THAT ANY
CORRESPONDING PROFIT OR LOSS OF THE COMPANY SHOULD BE ALLOCATED TO THE HOLDER
WHO

 

10

--------------------------------------------------------------------------------


 

RECOGNIZED SUCH ITEM IN ORDER TO REFLECT THE HOLDER’S ECONOMIC INTERESTS IN THE
COMPANY, THEN THE BOARD MAY SO ALLOCATE SUCH PROFIT OR LOSS.

 

4.5          Tax Allocations; Code Section 704(c).

 

(A)           GENERAL.  THE INCOME, GAINS, LOSSES, DEDUCTIONS AND EXPENSES OF
THE COMPANY SHALL BE ALLOCATED, FOR FEDERAL, STATE AND LOCAL INCOME TAX
PURPOSES, AMONG THE HOLDERS IN ACCORDANCE WITH THE ALLOCATION OF SUCH INCOME,
GAINS, LOSSES, DEDUCTIONS AND EXPENSES AMONG THE HOLDERS FOR COMPUTING THEIR
CAPITAL ACCOUNTS, EXCEPT THAT IF ANY SUCH ALLOCATION IS NOT PERMITTED BY THE
CODE OR OTHER APPLICABLE LAW, THE COMPANY’S SUBSEQUENT INCOME, GAINS, LOSSES,
DEDUCTIONS AND EXPENSES SHALL BE ALLOCATED AMONG THE HOLDERS SO AS TO REFLECT AS
NEARLY AS POSSIBLE THE ALLOCATION SET FORTH HEREIN IN COMPUTING THEIR CAPITAL
ACCOUNTS.

 

(B)           SECTION 704(C).  IN ACCORDANCE WITH CODE SECTION 704(C) AND THE
TREASURY REGULATIONS THEREUNDER, INCOME, GAIN, LOSS, DEDUCTION AND EXPENSE WITH
RESPECT TO ANY PROPERTY CONTRIBUTED TO THE CAPITAL OF THE COMPANY SHALL, SOLELY
FOR TAX PURPOSES, BE ALLOCATED AMONG THE HOLDERS SO AS TO TAKE ACCOUNT OF ANY
VARIATION BETWEEN THE ADJUSTED BASIS OF SUCH PROPERTY TO THE COMPANY FOR FEDERAL
INCOME TAX PURPOSES AND ITS FAIR MARKET VALUE AT THE TIME OF CONTRIBUTION.

 

(C)           ADJUSTMENT OF BOOK VALUE.  IF THE BOOK VALUE OF ANY COMPANY ASSET
IS ADJUSTED PURSUANT TO SECTION 4.5, SUBSEQUENT ALLOCATIONS OF ITEMS OF TAXABLE
INCOME, GAIN, LOSS, DEDUCTION AND EXPENSE WITH RESPECT TO SUCH ASSET SHALL TAKE
ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS OF SUCH ASSET FOR FEDERAL
INCOME TAX PURPOSES AND ITS BOOK VALUE IN THE SAME MANNER AS UNDER CODE SECTION
704(C).

 

(D)           BOARD AUTHORITY.  ANY ELECTIONS OR OTHER DECISIONS RELATING TO
ALLOCATIONS FOR FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES SHALL BE MADE BY
THE BOARD IN ANY MANNER THAT REASONABLY REFLECTS THE PURPOSE AND INTENT OF THIS
AGREEMENT.  ALLOCATIONS PURSUANT TO THIS SECTION 4.5 ARE SOLELY FOR PURPOSES OF
FEDERAL, STATE AND LOCAL TAXES AND SHALL NOT AFFECT, OR IN ANY WAY BE TAKEN INTO
ACCOUNT IN COMPUTING, ANY HOLDER’S CAPITAL ACCOUNT OR SHARE OF PROFITS, LOSSES,
OTHER ITEMS OR DISTRIBUTIONS PURSUANT TO ANY PROVISIONS OF THIS AGREEMENT.

 

4.6          Amounts Withheld.  All amounts withheld pursuant to Section 8.3
from any Distribution to a Holder shall be treated as amounts distributed to
such Holder pursuant to this Article IV for all purposes under this Agreement.

 


ARTICLE V
MANAGEMENT

 

5.1          Management by the Directors.

 

(A)           AUTHORITY OF BOARD.  EXCEPT FOR SITUATIONS IN WHICH THE APPROVAL
OF THE MEMBERS IS REQUIRED BY THIS AGREEMENT OR BY NONWAIVABLE PROVISIONS OF
APPLICABLE LAW, AND SUBJECT TO THE PROVISIONS OF SECTION 5.2 AND SECTION 5.9,
(I) THE POWERS OF THE COMPANY SHALL BE EXERCISED BY OR UNDER THE AUTHORITY OF,
AND THE BUSINESS AND AFFAIRS OF THE COMPANY SHALL BE MANAGED UNDER THE DIRECTION
OF, THE BOARD AND (II) THE BOARD MAY MAKE ALL DECISIONS AND TAKE ALL

 

11

--------------------------------------------------------------------------------


 

ACTIONS FOR THE COMPANY NOT OTHERWISE PROVIDED FOR IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE FOLLOWING:

 

(i)            entering into, making and performing contracts, agreements and
other undertakings binding the Company that may be necessary, appropriate or
advisable in furtherance of the purposes of the Company and making all decisions
and waivers thereunder;

 

(ii)           maintaining the assets of the Company in good order;

 

(iii)          collecting sums due the Company;

 

(iv)          opening and maintaining bank and investment accounts and
arrangements, drawing checks and other orders for the payment of money and
designating individuals with authority to sign or give instructions with respect
to those accounts and arrangements;

 

(v)           acquiring, utilizing for Company purposes and disposing of any
assets of the Company;

 

(vi)          to the extent that funds of the Company are available therefor,
paying debts and obligations of the Company;

 

(vii)         hiring and employing executives, supervisors and other personnel;

 

(viii)        selecting, removing and changing the authority and responsibility
of lawyers, accountants and other advisers and consultants;

 

(ix)           borrowing money or otherwise committing the credit of the Company
for its activities and voluntary prepayments or extensions of debt;

 

(x)            obtaining insurance for the Company;

 

(xi)           establishing reserves for commitments and obligations (contingent
or otherwise) of the Company;

 

(xii)          determining Distributions of Company cash and other property as
provided in Section 4.2;

 

(xiii)         establishing a seal for the Company; and

 

(xiv)        filing a petition under the federal bankruptcy laws or under any
other receivership, insolvency or reorganization laws.

 

(B)           POWER TO BIND COMPANY.  UNLESS THE BOARD CONSISTS OF ONE DIRECTOR,
NO DIRECTOR (ACTING IN HIS CAPACITY AS SUCH) SHALL HAVE ANY AUTHORITY TO BIND
THE COMPANY TO ANY THIRD PARTY WITH RESPECT TO ANY MATTER EXCEPT PURSUANT TO A
RESOLUTION EXPRESSLY AUTHORIZING SUCH

 

12

--------------------------------------------------------------------------------


 

ACTION, WHICH RESOLUTION IS DULY ADOPTED BY THE BOARD BY THE AFFIRMATIVE VOTE
REQUIRED FOR SUCH MATTER PURSUANT TO THE TERMS OF THIS AGREEMENT.

 

(C)           OFFICER SUPERVISION.  THE MANAGEMENT OF THE BUSINESS AND AFFAIRS
OF THE COMPANY BY THE OFFICERS AND THE EXERCISING OF THEIR POWERS SHALL BE
CONDUCTED UNDER THE SUPERVISION OF AND SUBJECT TO THE APPROVAL OF THE BOARD.

 

5.2          Actions by the Directors; Committees; Delegation of Authority and
Duties.

 

(A)           BOARD OF DIRECTORS.  IN MANAGING THE BUSINESS AND AFFAIRS OF THE
COMPANY AND EXERCISING THEIR POWERS, THE DIRECTORS SHALL BE MEMBERS OF AND SHALL
ACT AS A BOARD OF DIRECTORS (THE “BOARD”).  THE BOARD MAY ACT (I) THROUGH
MEETINGS AND WRITTEN CONSENTS PURSUANT TO SECTIONS 5.5 AND 5.7, (II) THROUGH
COMMITTEES PURSUANT TO SECTION 5.2(C) AND (III) THROUGH ANY OFFICER TO WHOM
AUTHORITY AND DUTIES HAVE BEEN DELEGATED PURSUANT TO SECTIONS 5.2(E) AND 5.9.

 

(B)           TIME AND ATTENTION.  EACH HOLDER ACKNOWLEDGES AND AGREES THAT NO
DIRECTOR SHALL, AS A RESULT OF BEING A DIRECTOR (AS SUCH), BE BOUND TO DEVOTE
ALL OF HIS BUSINESS TIME TO THE AFFAIRS OF THE COMPANY, AND THAT HE AND HIS
AFFILIATES DO AND WILL CONTINUE TO ENGAGE FOR THEIR OWN ACCOUNT AND FOR THE
ACCOUNTS OF OTHERS IN OTHER BUSINESS VENTURES.

 

(C)           COMMITTEES.  THE BOARD MAY, FROM TIME TO TIME, DESIGNATE ONE OR
MORE COMMITTEES, EACH OF WHICH SHALL BE COMPOSED OF AT LEAST TWO DIRECTORS.  ANY
SUCH COMMITTEE, TO THE EXTENT PROVIDED IN SUCH RESOLUTION OR IN THE CERTIFICATE
OR THIS AGREEMENT, SHALL HAVE AND MAY EXERCISE ALL OF THE AUTHORITY OF THE BOARD
DELEGATED TO SUCH COMMITTEE.  THE BOARD MAY DISSOLVE ANY COMMITTEE AT ANY TIME,
UNLESS OTHERWISE PROVIDED IN THE CERTIFICATE OR THIS AGREEMENT.

 

(D)           COMMITTEE RULES.  UNLESS THE BOARD OTHERWISE PROVIDES, EACH
COMMITTEE DESIGNATED BY THE BOARD MAY ADOPT, AMEND AND REPEAL RULES FOR THE
CONDUCT OF ITS BUSINESS.  IN THE ABSENCE OF A RESOLUTION BY THE BOARD OR A
PROVISION IN THE RULES OF SUCH COMMITTEE TO THE CONTRARY, THE PRESENCE OF A
MAJORITY OF THE TOTAL NUMBER OF MEMBERS OF SUCH COMMITTEE SHALL CONSTITUTE A
QUORUM FOR THE TRANSACTION OF BUSINESS, AND THE VOTE OF A MAJORITY OF THE
MEMBERS OF THE BOARD PRESENT AT A MEETING AT WHICH A QUORUM IS PRESENT SHALL BE
THE ACT OF SUCH COMMITTEE.

 

(E)           DELEGATION; GENERALLY.  THE BOARD MAY, FROM TIME TO TIME, DELEGATE
TO ONE OR MORE PERSONS (INCLUDING ANY DIRECTOR OR OFFICER) SUCH AUTHORITY AND
DUTIES AS THE BOARD MAY DEEM ADVISABLE.  THE BOARD ALSO MAY ASSIGN TITLES TO ANY
DIRECTOR, HOLDER OR OTHER INDIVIDUAL AND MAY DELEGATE TO SUCH DIRECTOR, HOLDER
OR OTHER INDIVIDUAL CERTAIN AUTHORITY AND DUTIES.  ANY NUMBER OF TITLES MAY BE
HELD BY THE SAME DIRECTOR, HOLDER OR OTHER INDIVIDUAL.  ANY DELEGATION PURSUANT
TO THIS SECTION 5.2(E) MAY BE REVOKED AT ANY TIME BY THE BOARD.

 

5.3          Number and Term of Office.  Each Director shall be a “manager” as
described in the Act.  The initial number of Directors and members of the Board
of Directors shall be six.  Thereafter, the number of Directors shall be
established from time to time by the affirmative vote of the Members holding the
Required Interest.  The initial Directors shall be Samuel M. Mencoff, Thomas S.
Souleles, Christopher J. McGowan, Zaid F. Alsikafi, W. Thomas Stephens, and one
vacancy, and by execution hereof, the Members holding the Required Interest
hereby approve by written consent the appointment of such persons as Directors
of the Company, and this Agreement shall serve as a written consent of members
in lieu of a meeting pursuant to

 

13

--------------------------------------------------------------------------------


 

Section 18-302 of the Act with respect to the election of Directors of the Board
as set forth above.  Each Director shall hold office for the term for which he
is elected and thereafter until his successor shall have been elected and
qualified, or until his earlier death, resignation or removal.  A Director need
not be a Member or a Holder and need not be a resident of the State of Delaware.

 

5.4          Vacancies; Removal; Resignation.  Any Director position to be
filled by reason of an increase in the number of Directors or by any other
reason shall be filled by the affirmative vote of the Members holding the
Required Interest.  A Director elected to fill a vacancy occurring other than by
reason of an increase in the number of Directors shall be elected for the
unexpired term of his predecessor in office.  Any Director may be removed, with
or without cause, by the Members holding the Required Interest.  Any Director
may resign at any time.  Such resignation shall be made in writing and shall
take effect at the time specified therein, or if no time is specified, at the
time of its receipt by the remaining Directors.  The acceptance of a resignation
shall not be necessary to make it effective, unless expressly so provided in the
resignation.

 

5.5          Board Meetings.

 

(A)           QUORUM; VOTING.  A MAJORITY OF THE TOTAL NUMBER OF DIRECTORS FIXED
BY, OR IN THE MANNER PROVIDED IN, THIS AGREEMENT SHALL CONSTITUTE A QUORUM FOR
THE TRANSACTION OF BUSINESS OF THE BOARD, AND EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, THE ACT OF A MAJORITY OF THE DIRECTORS PRESENT AT A MEETING OF
THE BOARD AT WHICH A QUORUM IS PRESENT SHALL BE THE ACT OF THE BOARD.  A
DIRECTOR WHO IS PRESENT AT A MEETING OF THE BOARD AT WHICH ACTION ON ANY COMPANY
MATTER IS TAKEN SHALL BE PRESUMED TO HAVE ASSENTED TO THE ACTION UNLESS ITS
DISSENT SHALL BE ENTERED IN THE MINUTES OF THE MEETING OR UNLESS HE SHALL FILE
HIS WRITTEN DISSENT TO SUCH ACTION WITH THE PERSON ACTING AS SECRETARY OF THE
MEETING BEFORE THE ADJOURNMENT THEREOF OR SHALL DELIVER SUCH DISSENT TO THE
COMPANY IMMEDIATELY AFTER THE ADJOURNMENT OF THE MEETING.  SUCH RIGHT TO DISSENT
SHALL NOT APPLY TO A DIRECTOR WHO VOTED IN FAVOR OF SUCH ACTION.

 

(B)           PLACE; ATTENDANCE.  MEETINGS OF THE BOARD MAY BE HELD AT SUCH
PLACE OR PLACES AS SHALL BE DETERMINED FROM TIME TO TIME BY RESOLUTION OF THE
BOARD.  AT ALL MEETINGS OF THE BOARD, BUSINESS SHALL BE TRANSACTED IN SUCH ORDER
AS SHALL FROM TIME TO TIME BE DETERMINED BY RESOLUTION OF THE DIRECTORS. 
ATTENDANCE OF A DIRECTOR AT A MEETING SHALL CONSTITUTE A WAIVER OF NOTICE OF
SUCH MEETING, EXCEPT WHERE A DIRECTOR ATTENDS A MEETING FOR THE EXPRESS PURPOSE
OF OBJECTING TO THE TRANSACTION OF ANY BUSINESS ON THE GROUND THAT THE MEETING
IS NOT LAWFULLY CALLED OR CONVENED.

 

(C)           MEETING IN CONNECTION WITH MEMBER MEETING.  IN CONNECTION WITH ANY
ANNUAL MEETING OF MEMBERS AT WHICH DIRECTORS WERE ELECTED, THE BOARD MAY, IF A
QUORUM IS PRESENT, HOLD A FIRST MEETING FOR THE TRANSACTION OF BUSINESS
IMMEDIATELY AFTER AND AT THE SAME PLACE AS SUCH ANNUAL MEETING OF THE MEMBERS. 
NOTICE OF SUCH MEETING AT SUCH TIME AND PLACE SHALL NOT BE REQUIRED.

 

(D)           TIME, PLACE AND NOTICE.  REGULAR MEETINGS OF THE BOARD SHALL BE
HELD AT SUCH TIMES AND PLACES AS SHALL BE DESIGNATED FROM TIME TO TIME BY
RESOLUTION OF THE DIRECTORS, OR

 

14

--------------------------------------------------------------------------------


 

AS REQUESTED BY THE MEMBERS HOLDING THE REQUIRED INTEREST.  NOTICE OF SUCH
MEETINGS SHALL NOT BE REQUIRED.

 

(E)           SPECIAL MEETINGS.  SPECIAL MEETINGS OF THE BOARD MAY BE CALLED BY
ANY DIRECTOR ON AT LEAST 24 HOURS’ NOTICE TO EACH OTHER DIRECTOR.  SUCH NOTICE
NEED NOT STATE THE PURPOSE OR PURPOSES OF, NOR THE BUSINESS TO BE TRANSACTED AT,
SUCH MEETING, EXCEPT AS MAY OTHERWISE BE REQUIRED BY LAW OR PROVIDED FOR IN THIS
AGREEMENT.

 

5.6          Approval or Ratification of Acts or Contracts by Members.  Any
Director in its discretion may submit any act or contract for approval or
ratification at any meeting of the Board, and any act or contract that shall be
approved or be ratified by the Board shall be as valid and as binding upon the
Company and upon all the Members as if it shall have been approved or ratified
by every Member of the Company.

 

5.7          Action by Written Consent or Telephone Conference.  Any action
permitted or required by the Act, the Certificate or this Agreement to be taken
at a meeting of the Board or any committee designated by the Board may be taken
without a meeting if a consent in writing, setting forth the action to be taken,
is signed by not less than the minimum number of Directors or members of such
committee, as the case may be, that would be necessary to take such action at a
meeting at which all Directors or members of such committee, as the case may be,
were present and voted.  Such consent shall have the same force and effect as a
vote at a meeting and may be stated as such in any document or instrument filed
with the Secretary of State of Delaware, and the execution of such consent shall
constitute attendance or presence in person at a meeting of the Board or any
such committee, as the case may be.  Prompt notice of the taking of any action
without a meeting by less than unanimous written consent will be given to those
Directors or members of such committee, as applicable, who did not consent in
writing to such action.  Subject to the requirements of the Act, the Certificate
or this Agreement for notice of meetings, unless otherwise restricted by the
Certificate, the Directors or members of any committee designated by the Board
may participate in and hold a meeting of the Board or any committee of
Directors, as the case may be, by means of a conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in such meeting shall constitute
attendance and presence in person at such meeting, except where a person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

5.8          Compensation.  The Board shall have the authority to fix the
compensation of Directors, including, without limitation, a stated salary or
other compensation for attendance at each meeting of the Board or a stated
annual salary as a Director; provided that no such compensation shall be payable
to any Director who is a management employee of the Company or its
Subsidiaries.  Upon submission of reasonable documentation, a Director shall be
paid his or her reasonable out-of-pocket expenses, if any, of attendance at each
meeting of the Board.  None of the foregoing payments shall preclude any
Director from serving the Company in any other capacity and receiving
compensation therefor.  Members of special or standing committees may, as
determined by the Board, be allowed like compensation for attending committee
meetings.

 

15

--------------------------------------------------------------------------------


 

5.9          Officers.

 

(A)           DESIGNATION AND APPOINTMENT.  THE BOARD MAY (BUT NEED NOT), FROM
TIME TO TIME, DESIGNATE AND APPOINT ONE OR MORE PERSONS AS AN OFFICER OF THE
COMPANY.  AN OFFICER NEED NOT BE A RESIDENT OF THE STATE OF DELAWARE, A HOLDER
NOR A DIRECTOR.  ANY OFFICERS SO DESIGNATED SHALL HAVE SUCH AUTHORITY AND
PERFORM SUCH DUTIES AS THE BOARD MAY, FROM TIME TO TIME, DELEGATE TO THEM.  THE
BOARD MAY ASSIGN TITLES (INCLUDING CHAIRMAN, CHIEF EXECUTIVE OFFICER, PRESIDENT,
VICE PRESIDENT, SECRETARY, ASSISTANT SECRETARY, TREASURER AND ASSISTANT
TREASURER) TO PARTICULAR OFFICERS.  UNLESS THE BOARD OTHERWISE DECIDES, IF THE
TITLE IS ONE COMMONLY USED FOR OFFICERS OF A BUSINESS CORPORATION FORMED, THE
ASSIGNMENT OF SUCH TITLE SHALL CONSTITUTE THE DELEGATION TO SUCH OFFICER OF THE
AUTHORITY AND DUTIES THAT ARE NORMALLY ASSOCIATED WITH THAT OFFICE, SUBJECT TO
(I) ANY SPECIFIC DELEGATION OF AUTHORITY AND DUTIES MADE TO SUCH OFFICER BY THE
BOARD PURSUANT TO THE THIRD SENTENCE OF THIS SECTION 5.9(A) AND (II) ANY
DELEGATION OF AUTHORITY AND DUTIES MADE TO ONE OR MORE OFFICERS PURSUANT TO THE
TERMS OF SECTION 5.2(E).  EACH OFFICER SHALL HOLD OFFICE UNTIL SUCH OFFICER’S
SUCCESSOR SHALL BE DULY DESIGNATED AND SHALL QUALIFY OR UNTIL SUCH OFFICER’S
DEATH OR UNTIL SUCH OFFICER SHALL RESIGN OR SHALL HAVE BEEN REMOVED IN THE
MANNER HEREINAFTER PROVIDED.  ANY NUMBER OF OFFICES MAY BE HELD BY THE SAME
INDIVIDUAL.  THE SALARIES OR OTHER COMPENSATION, IF ANY, OF THE OFFICERS AND
AGENTS OF THE COMPANY SHALL BE FIXED FROM TIME TO TIME BY THE BOARD.

 

(B)           RESIGNATION.  ANY OFFICER (SUBJECT TO ANY CONTRACT RIGHTS
AVAILABLE TO THE COMPANY, IF APPLICABLE) MAY RESIGN AS SUCH AT ANY TIME. SUCH
RESIGNATION SHALL BE MADE IN WRITING AND SHALL TAKE EFFECT AT THE TIME SPECIFIED
THEREIN, OR IF NO TIME BE SPECIFIED, AT THE TIME OF ITS RECEIPT BY THE BOARD. 
THE ACCEPTANCE OF A RESIGNATION SHALL NOT BE NECESSARY TO MAKE IT EFFECTIVE,
UNLESS EXPRESSLY SO PROVIDED IN THE RESIGNATION.  ANY OFFICER MAY BE REMOVED AS
SUCH, EITHER WITH OR WITHOUT CAUSE, BY THE BOARD IN ITS DISCRETION AT ANY TIME;
PROVIDED, HOWEVER, THAT SUCH REMOVAL SHALL BE WITHOUT PREJUDICE TO THE CONTRACT
RIGHTS, IF ANY, OF THE INDIVIDUAL SO REMOVED.  DESIGNATION OF AN OFFICER SHALL
NOT OF ITSELF CREATE CONTRACT RIGHTS.  ANY VACANCY OCCURRING IN ANY OFFICE OF
THE COMPANY MAY BE FILLED BY THE BOARD.

 

(C)           INITIAL OFFICERS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, AS OF THE DATE HEREOF, THE BOARD HEREBY DESIGNATES THE PERSONS SET
FORTH ON THE ATTACHED SCHEDULE OF OFFICERS AS OFFICERS AS SET FORTH THEREON
UNTIL THEIR REPLACEMENTS SHALL BE APPOINTED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

5.10        Reliance by Third Parties.  Any Person dealing with the Company,
other than a Holder, may rely on the authority of the Board (or any Director or
officer authorized by the Board) in taking any action in the name of the Company
without inquiry into the provisions of this Agreement or compliance herewith,
regardless of whether that action actually is taken in accordance with the
provisions of this Agreement.  Every agreement, instrument or document executed
by the Board (or any Director or officer authorized by the Board) in the name of
the Company with respect to any business or property of the Company shall be
conclusive evidence in favor of any Person relying thereon or claiming
thereunder that (i) at the time of the execution or delivery thereof, this
Agreement was in full force and effect, (ii) such agreement, instrument or
document was duly executed according to this Agreement and is binding upon the
Company and (iii) the Board or such Director or officer was duly authorized and
empowered to execute and deliver such agreement, instrument or document for and
on behalf of the Company.

 

16

--------------------------------------------------------------------------------


 


ARTICLE VI
MEETINGS OF MEMBERS

 

6.1          Lack of Authority.  No Holder or Member (in its capacity as such)
has the authority or power to act for or on behalf of the Company, to do any act
that would be binding on the Company or to make any expenditures on behalf of
the Company, unless (i) such specific authority has been expressly granted to
and not revoked from such Person by the Board or (ii) such specific authority
has been expressly granted to such Person pursuant to this Agreement, and the
Holders hereby consent to the exercise by the Board of the powers conferred on
them by law and this Agreement.

 

6.2          Member Meetings.

 

(A)           QUORUM; VOTING.  A QUORUM SHALL BE PRESENT AT A MEETING OF MEMBERS
IF THE MEMBERS HOLDING A REQUIRED INTEREST ARE REPRESENTED AT THE MEETING IN
PERSON OR BY PROXY.  WITH RESPECT TO ANY MATTER, OTHER THAN A MATTER FOR WHICH
THE AFFIRMATIVE VOTE OF THE HOLDERS OF A SPECIFIED PORTION OF ALL MEMBERS
ENTITLED TO VOTE IS REQUIRED BY THE ACT, THE AFFIRMATIVE VOTE OF THE MEMBERS
HOLDING THE REQUIRED INTEREST AT A MEETING OF MEMBERS AT WHICH A QUORUM IS
PRESENT SHALL BE THE ACT OF THE MEMBERS.

 

(B)           PLACE; ATTENDANCE.  ALL MEETINGS OF THE MEMBERS SHALL BE HELD AT
THE PRINCIPAL PLACE OF BUSINESS OF THE COMPANY OR AT SUCH OTHER PLACE WITHIN OR
OUTSIDE THE STATE OF DELAWARE AS SHALL BE SPECIFIED OR FIXED IN THE NOTICES OR
WAIVERS OF NOTICE THEREOF; PROVIDED THAT ANY OR ALL MEMBERS MAY PARTICIPATE IN
ANY SUCH MEETING BY MEANS OF CONFERENCE TELEPHONE OR SIMILAR COMMUNICATIONS
EQUIPMENT PURSUANT TO SECTION 6.5.

 

(C)           POWER TO ADJOURN.  NOTWITHSTANDING THE OTHER PROVISIONS OF THE
CERTIFICATE OR THIS AGREEMENT, THE CHAIRMAN OF THE MEETING OR THE MEMBERS
HOLDING THE REQUIRED INTEREST SHALL HAVE THE POWER TO ADJOURN SUCH MEETING FROM
TIME TO TIME, WITHOUT ANY NOTICE OTHER THAN ANNOUNCEMENT AT THE MEETING OF THE
TIME AND PLACE OF THE HOLDING OF THE ADJOURNED MEETING.  IF SUCH MEETING IS
ADJOURNED BY THE MEMBERS, SUCH TIME AND PLACE SHALL BE DETERMINED BY A VOTE OF
THE MEMBERS HOLDING THE REQUIRED INTEREST.  UPON THE RESUMPTION OF SUCH
ADJOURNED MEETING, ANY BUSINESS MAY BE TRANSACTED THAT MIGHT HAVE BEEN
TRANSACTED AT THE MEETING AS ORIGINALLY CALLED.

 

(D)           MEETINGS.  MEETINGS OF THE MEMBERS FOR ANY PROPER PURPOSE OR
PURPOSES MAY BE CALLED AT ANY TIME BY THE BOARD OR BY MEMBERS HOLDING THE
REQUIRED INTEREST.  IF NOT OTHERWISE STATED IN OR FIXED IN ACCORDANCE WITH THE
REMAINING PROVISIONS HEREOF, THE RECORD DATE FOR DETERMINING MEMBERS ENTITLED TO
CALL A SPECIAL MEETING IS THE DATE ANY MEMBER FIRST SIGNS THE NOTICE OF THAT
MEETING.  ONLY BUSINESS WITHIN THE PURPOSE OR PURPOSES DESCRIBED IN THE NOTICE
(OR WAIVER THEREOF) REQUIRED BY THIS AGREEMENT MAY BE CONDUCTED AT A MEETING OF
THE MEMBERS.

 

(E)           NOTICE.  WRITTEN OR PRINTED NOTICE STATING THE PLACE, DAY AND HOUR
OF THE MEETING AND THE PURPOSE OR PURPOSES FOR WHICH THE MEETING IS CALLED,
SHALL BE DELIVERED NOT LESS THAN TEN NOR MORE THAN 60 DAYS BEFORE THE DATE OF
THE MEETING, EITHER PERSONALLY OR BY MAIL, BY OR AT THE DIRECTION OF THE BOARD,
TO EACH MEMBER ENTITLED TO VOTE AT SUCH MEETING.  IF MAILED, ANY

 

17

--------------------------------------------------------------------------------


 

SUCH NOTICE SHALL BE DEEMED TO BE DELIVERED WHEN DEPOSITED IN THE UNITED STATES
MAIL, ADDRESSED TO THE MEMBER AT ITS ADDRESS PROVIDED FOR IN SECTION 12.5, WITH
POSTAGE THEREON PREPAID.

 

(F)            FIXING OF RECORD DATE.  THE DATE ON WHICH NOTICE OF A MEETING OF
MEMBERS IS MAILED OR THE DATE ON WHICH THE RESOLUTION OF THE DIRECTORS DECLARING
A DISTRIBUTION IS ADOPTED, AS THE CASE MAY BE, SHALL BE THE RECORD DATE FOR THE
DETERMINATION OF THE MEMBERS ENTITLED TO NOTICE OF OR TO VOTE AT SUCH MEETING
(INCLUDING ANY ADJOURNMENT THEREOF) OR THE MEMBERS ENTITLED TO RECEIVE SUCH
DISTRIBUTION.

 

(G)           NO CUMULATIVE VOTING.  THERE SHALL BE NO CUMULATIVE VOTING IN THE
ELECTION OF DIRECTORS HEREUNDER.

 

6.3          Proxies.  A Member may vote either in person or by proxy executed
in writing by the Member.  A telegram, telex, cablegram or similar transmission
by the Member, or a photographic, photostatic, facsimile or similar reproduction
of a writing executed by the Member shall be treated as an execution in writing
for purposes of this Section.  Proxies for use at any meeting of Members or in
connection with the taking of any action by written consent shall be filed with
the Board, before or at the time of the meeting or execution of the written
consent as the case may be.  All proxies shall be received and taken charge of
and all ballots shall be received and canvassed by the Board, who shall decide
all questions concerning the qualification of voters, the validity of the
proxies and the acceptance or rejection of votes, unless an inspector or
inspectors shall have been appointed by the chairman of the meeting, in which
event such inspector or inspectors shall decide all such questions.  No proxy
shall be valid after eleven months from the date of its execution unless
otherwise provided in the proxy.  A proxy shall be revocable unless the proxy
form conspicuously states that the proxy is irrevocable and the proxy is coupled
with an interest.  Should a proxy designate two or more Persons to act as
proxies, unless that instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the Units
that are the subject of such proxy are to be voted with respect to such issue.

 

6.4          Conduct of Meetings.  The Chairman of the Board shall preside at
all meetings of the Members, or in his absence, the Members attending the
meeting shall elect their own chairman of the meeting.  The Secretary of the
Company shall act as secretary of all meetings of the Members and keep the
minutes.  In the absence of the Secretary, the chairman of the meeting may
appoint any person to act as the secretary of the meeting.

 

6.5          Action by Written Consent or Telephone Conference.

 

(A)           ACTION BY WRITTEN CONSENT.  ANY ACTION REQUIRED OR PERMITTED TO BE
TAKEN AT ANY ANNUAL OR SPECIAL MEETING OF MEMBERS MAY BE TAKEN WITHOUT A
MEETING, WITHOUT PRIOR NOTICE AND WITHOUT A VOTE, IF A CONSENT OR CONSENTS IN
WRITING, SETTING FORTH THE ACTION SO TAKEN, SHALL BE SIGNED BY THE MEMBER OR
MEMBERS HOLDING NOT LESS THAN THE MINIMUM PERCENTAGES OF UNITS OR EACH CLASS OF
UNITS THAT WOULD BE NECESSARY TO TAKE SUCH ACTION AT A MEETING AT WHICH ALL

 

18

--------------------------------------------------------------------------------


 

MEMBERS ENTITLED TO VOTE ON THE ACTION WERE PRESENT AND VOTED.  EVERY WRITTEN
CONSENT SHALL BEAR THE DATE OF SIGNATURE OF EACH MEMBER WHO SIGNS THE CONSENT. 
NO WRITTEN CONSENT SHALL BE EFFECTIVE TO TAKE THE ACTION THAT IS THE SUBJECT TO
THE CONSENT UNLESS, WITHIN 60 DAYS AFTER THE DATE OF THE EARLIEST DATED CONSENT
DELIVERED TO THE COMPANY IN THE MANNER REQUIRED BY THIS SECTION, A CONSENT OR
CONSENTS SIGNED BY THE MEMBER OR MEMBERS HOLDING NOT LESS THAN THE MINIMUM
PERCENTAGES OF UNITS OR EACH CLASS OF UNITS THAT WOULD BE NECESSARY TO TAKE THE
ACTION THAT IS THE SUBJECT OF THE CONSENT ARE DELIVERED TO THE COMPANY BY
DELIVERY TO ITS REGISTERED OFFICE, ITS PRINCIPAL PLACE OF BUSINESS OR THE
BOARD.  DELIVERY SHALL BE BY HAND OR CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED.  DELIVERY TO THE COMPANY’S PRINCIPAL PLACE OF BUSINESS SHALL
BE ADDRESSED TO A DIRECTOR.  A TELEGRAM, TELEX, CABLEGRAM OR SIMILAR
TRANSMISSION BY A MEMBER, OR A PHOTOGRAPHIC, PHOTOSTATIC, FACSIMILE OR SIMILAR
REPRODUCTION OF A WRITING SIGNED BY A MEMBER, SHALL BE REGARDED AS SIGNED BY THE
MEMBER FOR PURPOSES OF THIS SECTION.  PROMPT NOTICE OF THE TAKING OF ANY ACTION
BY MEMBERS WITHOUT A MEETING BY LESS THAN UNANIMOUS WRITTEN CONSENT SHALL BE
GIVEN TO THOSE MEMBERS ENTITLED TO VOTE ON SUCH ACTION AND WHO DID NOT CONSENT
IN WRITING TO THE ACTION.

 

(B)           FIXING OF RECORD DATE.  THE RECORD DATE FOR DETERMINING MEMBERS
ENTITLED TO CONSENT TO ACTION IN WRITING WITHOUT A MEETING SHALL BE THE FIRST
DATE ON WHICH A SIGNED WRITTEN CONSENT SETTING FORTH THE ACTION TAKEN OR
PROPOSED TO BE TAKEN IS DELIVERED TO THE COMPANY BY DELIVERY TO ITS REGISTERED
OFFICE, ITS PRINCIPAL PLACE OF BUSINESS, OR THE BOARD.  DELIVERY SHALL BE BY
HAND OR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED.  DELIVERY TO
THE COMPANY’S PRINCIPAL PLACE OF BUSINESS SHALL BE ADDRESSED TO A DIRECTOR.

 

(C)           STATE FILINGS.  IF ANY ACTION BY MEMBERS IS TAKEN BY WRITTEN
CONSENT, ANY CERTIFICATE OR DOCUMENTS FILED WITH THE SECRETARY OF STATE OF
DELAWARE AS A RESULT OF THE TAKING OF THE ACTION SHALL STATE, IN LIEU OF ANY
STATEMENT REQUIRED BY THE ACT CONCERNING ANY VOTE OF MEMBERS, THAT WRITTEN
CONSENT HAS BEEN GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THE ACT AND THAT ANY
WRITTEN NOTICE REQUIRED BY THE ACT HAS BEEN GIVEN.

 

(D)           TELEPHONE CONFERENCE.  MEMBERS MAY PARTICIPATE IN AND HOLD A
MEETING BY MEANS OF CONFERENCE TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT BY
MEANS OF WHICH ALL PERSONS PARTICIPATING IN THE MEETING CAN HEAR EACH OTHER, AND
PARTICIPATION IN SUCH MEETING SHALL CONSTITUTE ATTENDANCE AND PRESENCE IN PERSON
AT SUCH MEETING, EXCEPT WHERE A PERSON PARTICIPATES IN THE MEETING FOR THE
EXPRESS PURPOSE OF OBJECTING TO THE TRANSACTION OF ANY BUSINESS ON THE GROUND
THAT THE MEETING IS NOT LAWFULLY CALLED OR CONVENED.

 


ARTICLE VII
LIMITED LIABILITY, EXCULPATION, AND INDEMNIFICATION

 

7.1          Limited Liability of Members.

 

(A)           LIMITATION OF LIABILITY.  EXCEPT AS OTHERWISE REQUIRED BY
APPLICABLE LAW AND AS EXPLICITLY SET FORTH IN THIS AGREEMENT, THE DEBTS,
LIABILITIES, COMMITMENTS AND OTHER OBLIGATIONS OF THE COMPANY, WHETHER ARISING
IN CONTRACT, TORT OR OTHERWISE, SHALL BE SOLELY THE DEBTS, OBLIGATIONS AND
LIABILITIES OF THE COMPANY, AND NO MEMBER OR HOLDER SHALL HAVE ANY PERSONAL
LIABILITY WHATSOEVER IN ITS CAPACITY AS A MEMBER OR HOLDER, WHETHER TO THE
COMPANY, TO ANY OF THE OTHER MEMBERS OR HOLDERS, TO THE CREDITORS OF THE COMPANY
OR TO ANY OTHER PERSON, FOR

 

19

--------------------------------------------------------------------------------


 

THE DEBTS, LIABILITIES, COMMITMENTS OR ANY OTHER OBLIGATIONS OF THE COMPANY OR
FOR ANY LOSSES OF THE COMPANY.  ACCORDINGLY, A MEMBER OR HOLDER SHALL BE LIABLE
ONLY TO MAKE ITS CAPITAL CONTRIBUTIONS TO THE COMPANY REQUIRED PURSUANT TO THE
TERMS HEREOF AND THE OTHER PAYMENTS EXPRESSLY PROVIDED FOR HEREIN.

 

(B)           OBSERVANCE OF FORMALITIES.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, THE FAILURE OF THE COMPANY, OR ANY DIRECTOR OR HOLDER,
TO OBSERVE ANY FORMALITIES OR PROCEDURAL OR OTHER REQUIREMENTS RELATING TO THE
EXERCISE OF ITS POWERS OR MANAGEMENT OF THE COMPANY’S BUSINESS AND AFFAIRS UNDER
THIS AGREEMENT OR THE ACT SHALL NOT BE GROUNDS FOR IMPOSING PERSONAL LIABILITY
ON ANY OF THE MEMBERS OR HOLDERS.

 

(C)           RETURN OF DISTRIBUTIONS.  IN ACCORDANCE WITH THE ACT AND THE LAWS
OF THE STATE OF DELAWARE, A MEMBER OF A LIMITED LIABILITY COMPANY MAY, UNDER
CERTAIN CIRCUMSTANCES, BE REQUIRED TO RETURN AMOUNTS PREVIOUSLY DISTRIBUTED TO
SUCH MEMBER.  IT IS THE INTENT OF THE HOLDERS THAT NO DISTRIBUTION TO ANY HOLDER
PURSUANT TO ARTICLE IV HEREOF SHALL BE DEEMED A RETURN OF MONEY OR OTHER
PROPERTY PAID OR DISTRIBUTED IN VIOLATION OF THE ACT.  THE PAYMENT OF ANY SUCH
DISTRIBUTION OF MONEY OR PROPERTY TO A HOLDER SHALL BE DEEMED TO BE A COMPROMISE
WITHIN THE MEANING OF THE ACT, AND THE HOLDER RECEIVING ANY SUCH MONEY OR
PROPERTY SHALL NOT BE REQUIRED TO RETURN TO ANY PERSON ANY SUCH MONEY OR
PROPERTY.  HOWEVER, IF ANY COURT OF COMPETENT JURISDICTION HOLDS THAT,
NOTWITHSTANDING THE PROVISIONS OF THIS AGREEMENT, ANY HOLDER IS OBLIGATED TO
MAKE ANY SUCH PAYMENT, SUCH OBLIGATION SHALL BE THE OBLIGATION SOLELY OF SUCH
HOLDER AND NOT OF ANY OTHER HOLDER OR DIRECTOR.  NOTWITHSTANDING THE FOREGOING,
A HOLDER WILL BE REQUIRED TO RETURN TO THE COMPANY ANY DISTRIBUTION TO THE
EXTENT MADE TO IT IN CLEAR AND MANIFEST ACCOUNTING, CLERICAL, OR OTHER SIMILAR
ERROR (AS DETERMINED IN GOOD FAITH BY THE BOARD).

 

7.2          Exculpation of Covered Persons.  The personal liability of any
Covered Person to any Director, the Company or to any Member or Holder for any
loss suffered by the Company or any monetary damages for breach of fiduciary
duties is hereby eliminated to the fullest extent permitted by the Act.  The
Covered Persons shall not be liable for errors in judgment.  Any Covered Person
may consult with counsel and accountants and any Member, Director, officer,
employee or committee of the Company or other professional expert in respect of
Company affairs, and provided the Covered Person acts in good faith reliance
upon the advice or opinion of such counsel or accountants or other persons, the
Covered Person shall not be liable for any loss suffered by the Company in
reliance thereon.  If the Act is hereafter amended or interpreted to permit
further limitation of the liability of a Covered Person beyond the foregoing,
then this paragraph shall be interpreted to limit the personal liability of the
Covered Person to the fullest extent permitted by the Act, as amended (but, in
the case of any such amendment, only to the extent that such amendment permits
the Company to limit the personal liability of the Covered Person to a greater
extent than that permitted by said law prior to such amendment).  In furtherance
of, and without limiting the generality of the foregoing, no Covered Person
shall be (a) personally liable for the debts, obligations or liabilities of the
Company, including any such debts, obligations or liabilities arising under a
judgment, decree or order of a court; (b) obligated to cure any deficit in any
Capital Account; (c) required to return all or any portion of any Capital
Contribution; or (d) required to lend any funds to the Company.

 

7.3          Right to Indemnification for Covered Persons.  Subject to the
limitations and conditions as provided in this Article VII, each Person who was
or is made a party or is

 

20

--------------------------------------------------------------------------------


 

threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative (hereinafter a “Proceeding”), or any appeal in such a Proceeding or
any inquiry or investigation that could lead to such a Proceeding, by reason of
the fact that he or she, or a Person of whom he or she is the legal
representative, is or was a Covered Person or while a Covered Person is or was
serving at the request of the Company as a manager, director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
foreign or domestic limited liability company, corporation, partnership, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise
shall be indemnified by the Company to the fullest extent permitted by the Act,
as the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment) against judgments, penalties (including excise and
similar taxes and punitive damages), fines, settlements and reasonable expenses
(including, without limitation, attorneys’ fees) actually incurred by such
Person in connection with such Proceeding, and indemnification under this
Article VII shall continue as to a Person who has ceased to serve in the
capacity that initially entitled such Person to indemnity hereunder; provided
that no such Person shall be indemnified for any judgments, penalties, fines,
settlements or expenses (i) to the extent attributable to conduct for which
indemnification would not be permitted under the Act or other applicable law,
(ii) for any present or future breaches of any representations, warranties or
covenants by such Person contained in this Agreement or in any other agreement
with the Company, or (iii) in any action (except an action to enforce
indemnification rights set forth in this Section 7.3) brought by such Person. 
It is expressly acknowledged that the indemnification provided in this Article
could involve indemnification for negligence or under theories of strict
liability.

 

7.4          Contract with Company.  The rights granted pursuant to this Article
VII shall be deemed contract rights, and no amendment, modification or repeal of
this Article shall have the effect of limiting or denying any such rights with
respect to actions taken or Proceedings arising prior to any amendment,
modification or repeal.

 

7.5          Advance Payment.  The right to indemnification conferred in this
Article VII shall include the right to be paid or reimbursed by the Company the
reasonable expenses incurred by a Person of the type entitled to be indemnified
under Section 7.3 who was, is or is threatened to be made a named defendant or
respondent in a Proceeding in advance of the final disposition of the Proceeding
and without any determination as to the Person’s ultimate entitlement to
indemnification; provided, however, that the payment of such expenses incurred
by any such Person in advance of the final disposition of a Proceeding shall be
made only upon delivery to the Company of a written affirmation by such Person
of his or her good faith belief that he has met the standard of conduct
necessary for indemnification under Article VII and a written undertaking, by or
on behalf of such Person, to repay all amounts so advanced if it shall
ultimately be determined that such indemnified Person is not entitled to be
indemnified under this Article VII or otherwise.

 

7.6          Indemnification of Employees and Agents.  The Company, by adoption
of a resolution of the Board, may indemnify and advance expenses to any
employees or agents of the Company who are not or were not Covered Persons but
who are or were serving at the request of the Company as a manager, director,
officer, partner, venturer, proprietor, trustee, employee,

 

21

--------------------------------------------------------------------------------


 

agent or similar functionary of another foreign or domestic limited liability
company, corporation, partnership, joint venture, sole proprietorship, trust,
employee benefit plan or other enterprise against liabilities and expenses
asserted against such Person and incurred by such Person in such a capacity or
arising out of their status as such a Person, to the same extent that it may
indemnify and advance expenses to Covered Persons under this Article VII.

 

7.7          Appearance as a Witness.  Notwithstanding any other provision of
this Article VII, the Company may pay or reimburse expenses incurred by a
Covered Person in connection with the appearance as a witness or other
participation in a Proceeding at a time when such Covered Person is not a named
defendant or respondent in the Proceeding.

 

7.8          Nonexclusivity of Rights.  The right to indemnification and the
advancement and payment of expenses conferred in this Article VII shall not be
exclusive of any other right that a Covered Person or other Person indemnified
pursuant to Section 7.6 may have or hereafter acquire under any law (common or
statutory), provision of the Certificate or this Agreement, any agreement, vote
of Members or disinterested Directors or otherwise.

 

7.9          Insurance.  The Company may purchase and maintain insurance, at its
expense, to protect itself and any Person who is or was serving as a Covered
Person or is or was serving at the request of the Company as a manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another foreign or domestic limited ability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any expense, liability or loss, whether
or not the Company would have the power to indemnify such Person against such
expense, liability or loss under this Article VII.

 

7.10        Savings Clause.  If this Article VII or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Director or any
other Person indemnified pursuant to this Article VII as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative to the full extent permitted by any
applicable portion of this Article VII that shall not have been invalidated and
to the fullest extent permitted by applicable law.

 

7.11        Investment Opportunities; Conflicts of Interest.

 

(A)           DIRECTORS.  SUBJECT TO THE OTHER EXPRESS PROVISIONS OF THIS
AGREEMENT AND OF ANY AGREEMENT ENTERED INTO BY A MEMBER WITH THE COMPANY OR ITS
SUBSIDIARIES OR AFFILIATES, EACH DIRECTOR OF THE COMPANY AT ANY TIME AND FROM
TIME TO TIME MAY ENGAGE IN AND OWN INTERESTS IN OTHER BUSINESS VENTURES OF ANY
AND EVERY TYPE AND DESCRIPTION, INDEPENDENTLY OR WITH OTHERS (INCLUDING ONES IN
COMPETITION WITH THE COMPANY) WITH NO OBLIGATION TO OFFER TO THE COMPANY OR ANY
OTHER MEMBER, HOLDER, DIRECTOR OR OFFICER THE RIGHT TO PARTICIPATE THEREIN.

 

(B)           FPH.  THE HOLDERS EXPRESSLY ACKNOWLEDGE THAT, SUBJECT TO THE OTHER
EXPRESS PROVISIONS OF THIS AGREEMENT, (I) FPH AND ITS RESPECTIVE AFFILIATES ARE
PERMITTED TO HAVE, AND MAY PRESENTLY OR IN THE FUTURE HAVE, INVESTMENTS OR OTHER
BUSINESS RELATIONSHIPS WITH ENTITIES ENGAGED IN THE FORESTRY PRODUCTS BUSINESS
(INCLUDING IN AREAS IN WHICH THE COMPANY OR ANY OF ITS

 

22

--------------------------------------------------------------------------------


 

SUBSIDIARIES MAY IN THE FUTURE ENGAGE IN BUSINESS), AND IN RELATED BUSINESSES
OTHER THAN THROUGH THE COMPANY OR ANY OF ITS SUBSIDIARIES (AN “OTHER BUSINESS”),
(II) FPH AND ITS RESPECTIVE AFFILIATES HAVE AND MAY DEVELOP A STRATEGIC
RELATIONSHIP WITH BUSINESSES THAT ARE AND MAY BE COMPETITIVE WITH THE COMPANY OR
ANY OF ITS SUBSIDIARIES, (III) NONE OF FPH OR ITS RESPECTIVE AFFILIATES
(INCLUDING THEIR RESPECTIVE REPRESENTATIVES SERVING ON THE BOARD) WILL BE
PROHIBITED BY VIRTUE OF THEIR INVESTMENTS IN THE COMPANY OR ITS SUBSIDIARIES OR
THEIR SERVICE ON THE BOARD FROM PURSUING AND ENGAGING IN ANY SUCH ACTIVITIES,
(IV) NONE OF FPH OR ITS RESPECTIVE AFFILIATES (INCLUDING THEIR RESPECTIVE
REPRESENTATIVES SERVING ON THE BOARD) WILL BE OBLIGATED TO INFORM THE COMPANY,
OR ANY MEMBER, HOLDER, DIRECTOR, OR OFFICER OF ANY SUCH OPPORTUNITY,
RELATIONSHIP OR INVESTMENT, (V) NEITHER THE COMPANY NOR ANY OTHER MEMBER,
HOLDER, DIRECTOR OR OFFICER WILL ACQUIRE OR BE ENTITLED TO ANY INTEREST OR
PARTICIPATION IN ANY OTHER BUSINESS AS A RESULT OF THE PARTICIPATION THEREIN OF
ANY OF FPH OR ITS RESPECTIVE AFFILIATES AND (VI) THE INVOLVEMENT OF FPH OR ITS
RESPECTIVE AFFILIATES (INCLUDING THEIR RESPECTIVE REPRESENTATIVES SERVING ON THE
BOARD) IN ANY OTHER BUSINESS WILL NOT CONSTITUTE A CONFLICT OF INTEREST BY SUCH
PERSONS WITH RESPECT TO THE COMPANY, ANY OF ITS SUBSIDIARIES OR ITS MEMBERS OR
HOLDERS.

 

(C)                                  TRANSACTIONS WITH THE COMPANY.  THE COMPANY
MAY TRANSACT BUSINESS WITH ANY DIRECTOR, MEMBER, HOLDER OR OFFICER OR ANY
AFFILIATE THEREOF; PROVIDED THAT THE TERMS OF SUCH TRANSACTIONS ARE NO LESS
FAVORABLE THAN THOSE THE COMPANY COULD OBTAIN ON AN ARM’S-LENGTH BASIS FROM
UNRELATED THIRD PARTIES.

 


ARTICLE VIII
TAX MATTERS

 

8.1                               Tax Returns.  The Board shall cause to be
prepared and filed all necessary federal and state income tax and other tax
returns for the Company, including making any elections the Board may deem
appropriate and in the best interests of the Members.  Each Holder shall furnish
to the Board all pertinent information in its possession relating to Company
operations that is necessary to enable the Company’s income tax and other tax
returns to be prepared and filed.

 

8.2                               Tax Matters Member.  Unless and until the
Members shall otherwise unanimously agree, FPH shall be the “tax matters
partner” of the Company pursuant to Section 6231(a)(7) of the Code (the
“Tax Matters Member”).

 

(A)                                  AUTHORITY OF TAX MATTERS MEMBER.  THE TAX
MATTERS MEMBER IS AUTHORIZED TO REPRESENT THE COMPANY BEFORE THE INTERNAL
REVENUE SERVICE AND ANY OTHER GOVERNMENTAL AGENCY WITH JURISDICTION, AND TO SIGN
SUCH CONSENTS AND TO ENTER INTO SETTLEMENTS AND OTHER AGREEMENTS WITH SUCH
AGENCIES AS THE BOARD DEEMS NECESSARY OR ADVISABLE.

 

(B)                                 TAX ELECTIONS.  THE TAX MATTERS MEMBER MAY,
IN ITS SOLE DISCRETION, MAKE OR REVOKE ANY ELECTION UNDER THE CODE OR THE
TREASURY REGULATIONS ISSUED THEREUNDER (INCLUDING FOR THIS PURPOSE ANY NEW OR
AMENDED TREASURY REGULATIONS ISSUED AFTER THE DATE OF FORMATION OF THE COMPANY),
INCLUDING, WITHOUT LIMITATION, AN  ELECTION TO BE TAXED AS A CORPORATION FOR
U.S. FEDERAL INCOME TAX PURPOSES PURSUANT TO TREASURY REGULATION
SECTION 301.7701-3.

 

23

--------------------------------------------------------------------------------


 

(C)                                  REIMBURSEMENT OF EXPENSES.  PROMPTLY
FOLLOWING THE WRITTEN REQUEST OF THE TAX MATTERS MEMBER, THE COMPANY SHALL, TO
THE FULLEST EXTENT PERMITTED BY LAW, REIMBURSE AND INDEMNIFY THE TAX MATTERS
MEMBER FOR ALL REASONABLE EXPENSES, INCLUDING REASONABLE LEGAL AND ACCOUNTING
FEES, CLAIMS, LIABILITIES, LOSSES AND DAMAGES INCURRED BY THE TAX MATTERS MEMBER
IN CONNECTION WITH ANY ADMINISTRATIVE OR JUDICIAL PROCEEDING (I) WITH RESPECT TO
THE TAX LIABILITY OF THE COMPANY AND/OR (II) WITH RESPECT TO THE TAX LIABILITY
OF THE HOLDERS IN CONNECTION WITH THE OPERATIONS OF THE COMPANY.

 

(D)                                 SURVIVAL OF PROVISIONS.  THE PROVISIONS OF
THIS SECTION 8.2 SHALL SURVIVE THE TERMINATION OF THE COMPANY OR THE TERMINATION
OF ANY HOLDER’S INTEREST IN THE COMPANY AND SHALL REMAIN BINDING ON THE HOLDERS
FOR AS LONG A PERIOD OF TIME AS IS NECESSARY TO RESOLVE WITH THE INTERNAL
REVENUE SERVICE ANY AND ALL MATTERS REGARDING THE FEDERAL INCOME TAXATION OR
OTHER TAXES OF THE COMPANY OR THE HOLDERS.

 

8.3                               Indemnification and Reimbursement for Payments
on Behalf of a Holder.  If the Company is obligated to pay any amount to a
governmental agency (or otherwise makes a payment) because of a Holder’s status
or otherwise specifically attributable to a Holder (including, without
limitation, federal withholding taxes with respect to foreign Persons, state
personal property taxes, state personal property replacement taxes, state
withholding taxes, state unincorporated business taxes, etc.), then such Holder
(the “Indemnifying Holder”) shall indemnify the Company in full for the entire
amount paid (including, without limitation, any interest, penalties and expenses
associated with such payments).  The amount to be indemnified shall be charged
against the Capital Account of the Indemnifying Holder, and, at the option of
the Board, either:

 

(A)                                  PROMPTLY UPON NOTIFICATION OF AN OBLIGATION
TO INDEMNIFY THE COMPANY, THE INDEMNIFYING HOLDER SHALL MAKE A CASH PAYMENT TO
THE COMPANY EQUAL TO THE FULL AMOUNT TO BE INDEMNIFIED (AND THE AMOUNT PAID
SHALL BE ADDED TO THE INDEMNIFYING HOLDER’S CAPITAL ACCOUNT BUT SHALL NOT BE
TREATED AS A CAPITAL CONTRIBUTION), OR

 

(B)                                 THE COMPANY SHALL REDUCE DISTRIBUTIONS WHICH
WOULD OTHERWISE BE MADE TO THE INDEMNIFYING HOLDER, UNTIL THE COMPANY HAS
RECOVERED THE AMOUNT TO BE INDEMNIFIED (AND, NOTWITHSTANDING SECTION 3.1, THE
AMOUNT WITHHELD SHALL NOT BE TREATED AS A CAPITAL CONTRIBUTION).

 

A Holder’s obligation to make contributions to the Company under this
Section 8.3 shall survive the termination, dissolution, liquidation and winding
up of the Company, and for purposes of this Section 8.3, the Company shall be
treated as continuing in existence.  The Company may pursue and enforce all
rights and remedies it may have against each Holder under this Section 8.3,
including instituting a lawsuit to collect such contribution with interest
calculated at a rate equal to the Base Rate plus three percentage points per
annum (but not in excess of the highest rate per annum permitted by law).

 

 

24

--------------------------------------------------------------------------------


 


ARTICLE IX
BOOKS AND RECORDS, REPORTS, AND CONFIDENTIALITY

 

9.1                               Maintenance of Books.

 

(A)                                  BOOKS AND RECORDS.  THE COMPANY SHALL KEEP
BOOKS AND RECORDS OF ACCOUNT AND SHALL KEEP MINUTES OF THE PROCEEDINGS OF, OR
MAINTAIN WRITTEN CONSENTS EXECUTED BY, ITS MEMBERS, THE BOARD AND EACH COMMITTEE
OF THE BOARD.  THE CALENDAR YEAR SHALL BE THE ACCOUNTING YEAR OF THE COMPANY.

 

(B)                                 SCHEDULE OF MEMBERS.  THE COMPANY WILL
MAINTAIN, AND AS REQUIRED UPDATE, THE ATTACHED SCHEDULE OF MEMBERS, WHICH SETS
FORTH WITH RESPECT TO EACH MEMBER THEIR RESPECTIVE NAME, ADDRESS, NUMBER AND
CLASS OF UNITS OWNED BY SUCH MEMBER AND THE AMOUNT OF CAPITAL CONTRIBUTIONS MADE
BY SUCH MEMBER WITH RESPECT THERETO.  UNLESS OTHERWISE DETERMINED BY THE BOARD,
THE SCHEDULE OF MEMBERS WILL BE AND REMAIN CONFIDENTIAL, AND EACH MEMBER HEREBY
ACCEPTS, ACKNOWLEDGES AND AGREES THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IT WILL HAVE NO RIGHT TO VIEW OR OBTAIN THE SCHEDULE OF MEMBERS OR
OTHERWISE OBTAIN ANY SUCH INFORMATION RELATING TO ANY MEMBER OTHER THAN ITSELF.

 

9.2                               Reports.

 

(A)                                  TAX INFORMATION.  TO THE EXTENT REASONABLY
PRACTICABLE, WITHIN 90 DAYS AFTER THE END OF EACH TAXABLE YEAR, THE COMPANY
SHALL PREPARE AND MAIL TO EACH HOLDER AND, TO THE EXTENT NECESSARY, TO EACH
FORMER HOLDER (OR SUCH HOLDER’S LEGAL REPRESENTATIVES), A REPORT SETTING FORTH
IN SUFFICIENT DETAIL SUCH INFORMATION AS SHALL ENABLE SUCH HOLDER OR FORMER
HOLDER (OR SUCH HOLDER’S LEGAL REPRESENTATIVES) TO PREPARE ITS RESPECTIVE
FEDERAL, STATE, AND LOCAL INCOME TAX RETURNS IN ACCORDANCE WITH THE LAWS, RULES,
AND REGULATIONS THEN PREVAILING.  THE COMPANY SHALL ALSO PROVIDE FORM K-1S TO
EACH OF THE HOLDERS AS SOON AS REASONABLY PRACTICABLE AFTER THE END OF EACH
TAXABLE YEAR.

 

(B)                                 COST OF REPORTS; NO ADDITIONAL INFORMATION. 
THE COMPANY SHALL BEAR THE COSTS OF ALL REPORTS AND OTHER INFORMATION PROVIDED
PURSUANT TO THIS SECTION 9.2.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 9.2,
EACH MEMBER HEREBY WAIVES ANY AND ALL RIGHTS UNDER THE ACT ENTITLING SUCH MEMBER
TO ADDITIONAL INFORMATION FROM OR ACCESS TO THE COMPANY.

 

9.3                               Company Funds.  The Board may not commingle
the Company’s funds with the funds of any Holder, Director or any officer.

 

9.4                               Confidentiality.  Each Holder recognizes and
acknowledges that it may receive certain confidential and proprietary
information and trade secrets of the Company and its Subsidiaries, including but
not limited to confidential information of the Company and its Subsidiaries
regarding identifiable, specific and discrete business opportunities being
pursued by the Company or its Subsidiaries (the “Confidential Information”). 
Each Holder (on behalf of itself and, to the extent that such Holder would be
responsible for the acts of the following persons under principles of agency
law, its directors, officers, shareholders, partners, employees, agents and
members) agrees that it will not, during or after the term of this Agreement,
whether through an Affiliate or otherwise, take commercial or proprietary
advantage of or profit from any Confidential Information or disclose
Confidential Information to any Person for any reason or purpose whatsoever,
except (i) to authorized representatives and employees of the Company or the
Subsidiaries and as otherwise may be proper in the course of performing such
Holder’s obligations, or enforcing such Holder’s rights, under this Agreement,
(ii) as part of such Holder’s normal reporting or review procedure, or in
connection with such Holder’s or such Holder’s

 

25

--------------------------------------------------------------------------------


 

Affiliates’ normal fund raising, marketing, informational or reporting
activities, or to such Holder’s (or any of its Affiliates’) Affiliates,
employees, auditors, attorneys or other agents, (iii) to any bona fide
prospective purchaser of the equity or assets of such Holder or its Affiliates
or the Units held by such Holder, or prospective merger partner of such Holder
or its Affiliates, provided that such purchaser or merger partner agrees to be
bound by the provisions of this Section 9.4 or (iv) as is required to be
disclosed by order of a court of competent jurisdiction, administrative body or
governmental body, or by subpoena, summons or legal process, or by law, rule or
regulation, provided that the Holder required to make such disclosure shall
provide to the Board prompt notice of such requirement.  For purposes of this
Section 9.4, Confidential Information shall not include any information of which
(x) such Person became aware prior to its affiliation with the Company, (y) such
Person learns from sources other than the Company or its Subsidiaries, (provided
that such Person does not know or have reason to know, at the time of such
Person’s disclosure of such information, that such information was acquired by
such source through violation of law, or breach of contractual confidentiality
obligations or breach of fiduciary duties) or (z) is disclosed in a prospectus
or other documents for dissemination to the public.  Nothing in this Section 9.4
shall in any way limit or otherwise modify any confidentiality covenants entered
into by the Management Members pursuant to the Management Equity Agreements or
any other agreement entered into with the Company or its Subsidiaries.

 


ARTICLE X
TRANSFERS; ADMISSION OF MEMBERS

 

10.1                        Transfers.

 

(A)                                  GENERALLY.  THE TRANSFER OF ANY INTEREST IN
THE COMPANY IS SUBJECT TO THE RESTRICTIONS ON TRANSFER CONTAINED IN THIS
AGREEMENT AND, WITH RESPECT TO CERTAIN HOLDERS PARTY HERETO, THE SECURITYHOLDERS
AGREEMENT (WHICH RESTRICTIONS ARE INCORPORATED HEREIN BY REFERENCE).  THE BOARD,
IN ITS SOLE DISCRETION, MAY PROHIBIT ANY PROPOSED TRANSFER OF AN EQUITY INTEREST
IF SUCH TRANSFER FAILS TO SATISFY ONE OF THE SAFE HARBORS SET FORTH IN TREASURY
REGULATION SECTION 1.7704-1(E) - (J) OR IF SUCH TRANSFER COULD OTHERWISE CREATE
A RISK THAT THE COMPANY COULD BE TREATED AS A PUBLICLY TRADED PARTNERSHIP WITHIN
THE MEANING OF CODE SECTION 7704.

 

(B)                                 RESTRICTIONS ON TRANSFERS.  THE OFFER, SALE,
TRANSFER, ASSIGNMENT, PLEDGE OR OTHER DISPOSITION OF ANY INTEREST IN ANY UNIT
(WHETHER WITH OR WITHOUT CONSIDERATION AND WHETHER VOLUNTARILY OR INVOLUNTARILY
OR BY OPERATION OF LAW), DIRECTLY OR INDIRECTLY, IS REFERRED TO HEREIN AS A
“TRANSFER.”  SO LONG AS THE SECURITYHOLDERS AGREEMENT IS IN EFFECT, NO HOLDER OF
COMMON UNITS THAT IS PARTY TO THE SECURITYHOLDERS AGREEMENT SHALL TRANSFER ANY
INTEREST IN ANY UNITS, EXCEPT AS PERMITTED PURSUANT TO THE TERMS OF THE
SECURITYHOLDERS AGREEMENT.

 

10.2                        Incorporation of the Company.  The Board may, in
advance of, and in order to facilitate, a Public Offering of securities of the
Company, or for other reasons that the Board deems to be in the best interests
of the Company, cause the Company to incorporate its business, or any portion
thereof, including, without limitation, by way of:  (a) the Transfer of all of
the assets of the Company, subject to the liabilities of the Company, or the
Transfer of any portion of

 

26

--------------------------------------------------------------------------------


 

such assets and liabilities, to one or more corporations in exchange for equity
interests of said corporation(s) and the subsequent distribution of such equity
interests, at such time as the Board may determine, to the Holders in accordance
with this Agreement, (b) Transfer by each of the Holders of Units held by such
Holder to one or more corporations in exchange for equity interests of said
corporation(s) and, in connection therewith, each Holder hereby agrees to the
Transfer of its Units in accordance with the terms of exchange as provided by
the Board and further agrees that, as of the effective date of such exchange,
any Units outstanding thereafter that shall not have been tendered for exchange
shall represent only the right to receive a certificate representing the number
of equity interests of said corporation(s) as provided in the terms of the
exchange, (c) the merger of the Company with and into a corporation as a result
of which the Holders receive as merger consideration equity interests of such
corporation, as the surviving entity to the merger, which merger shall not be
required to be approved by the Members, (d) if the only assets of the Company
consist of cash and stock of a corporation, dissolve the Company and distribute
such cash and shares of stock to the Holders, or (e) the conversion of the
Company to a corporation or other entity pursuant to applicable law, which
conversion shall not be required to be approved by Members; provided that the
organizational documents of any such new corporation or entity, its equity
interests and/or a shareholders’ or other agreement, as appropriate, will in all
material respects reflect and be consistent with the terms and provisions
applicable to each Holder’s ownership of Units immediately prior to such
transaction; provided further, that each Holder is, as a result of such
transaction, in substantially the same ownership position with respect to the
Company (or its successor) as it was in immediately prior to such transaction. 
Each Holder will take all reasonable actions in connection with the consummation
of such conversion as requested by the Board.

 

10.3                        Void Assignment.  Any sale, exchange or other
transfer by any Holder of any Units or other interests in the Company in
contravention of this Agreement shall be void and ineffectual and shall not bind
or be recognized by the Company or any other party.  No such purported assignee
shall have any right to any Profits, Losses or Distributions of the Company.

 

10.4                        Effect of Valid Assignment.

 

(A)                                  ASSIGNMENT.  A TRANSFER OF UNITS PERMITTED
HEREUNDER SHALL BE EFFECTIVE AS OF THE DATE OF ASSIGNMENT AND COMPLIANCE WITH
THE CONDITIONS TO SUCH TRANSFER.  PROFITS, LOSSES AND OTHER COMPANY ITEMS SHALL
BE ALLOCATED BETWEEN THE ASSIGNOR AND THE ASSIGNEE ACCORDING TO CODE
SECTION 706.  DISTRIBUTIONS MADE BEFORE THE EFFECTIVE DATE OF SUCH TRANSFER
SHALL BE PAID TO THE ASSIGNOR, AND DISTRIBUTIONS MADE AFTER SUCH DATE SHALL BE
PAID TO THE ASSIGNEE.

 

(B)                                 RECORD OWNER.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY AND THE BOARD SHALL BE ENTITLED TO TREAT THE RECORD OWNER
OF ANY UNITS OR OTHER INTEREST IN THE COMPANY AS THE ABSOLUTE OWNER THEREOF AND
SHALL INCUR NO LIABILITY FOR DISTRIBUTIONS OF CASH OR OTHER PROPERTY MADE IN
GOOD FAITH TO SUCH OWNER UNTIL SUCH TIME AS A WRITTEN ASSIGNMENT OF SUCH UNITS
OR OTHER INTEREST IN THE COMPANY, WHICH ASSIGNMENT IS PERMITTED PURSUANT TO THE
TERMS AND CONDITIONS OF THIS ARTICLE X, HAS BEEN RECEIVED AND ACCEPTED BY THE
BOARD AND RECORDED ON THE BOOKS OF THE COMPANY.

 

(C)                                  RIGHTS AND OBLIGATIONS OF ASSIGNEE.  UNLESS
AND UNTIL AN ASSIGNEE BECOMES A SUBSTITUTED MEMBER PURSUANT TO SECTION 10.5, THE
ASSIGNEE SHALL NOT BE ENTITLED TO ANY

 

27

--------------------------------------------------------------------------------


 

OF THE RIGHTS GRANTED TO A MEMBER HEREUNDER OR UNDER APPLICABLE LAW, OTHER THAN
THE RIGHTS GRANTED SPECIFICALLY TO ASSIGNEES PURSUANT TO THIS AGREEMENT OR
PURSUANT TO THE ACT; PROVIDED THAT WITHOUT RELIEVING THE ASSIGNING HOLDER FROM
ANY SUCH LIMITATIONS OR OBLIGATIONS, AS MORE FULLY DESCRIBED IN SECTION 10.4(E)
HEREOF, SUCH ASSIGNEE SHALL BE BOUND BY ANY LIMITATIONS AND OBLIGATIONS OF A
HOLDER CONTAINED HEREIN BY WHICH A MEMBER OR OTHER HOLDER WOULD BE BOUND ON
ACCOUNT OF THE ASSIGNEE’S INTEREST IN THE COMPANY (INCLUDING THE OBLIGATION TO
MAKE REQUIRED CAPITAL CONTRIBUTIONS WITH RESPECT TO ANY TRANSFERRED UNITS).

 

(D)                                 ACCEPTANCE OF BENEFITS.  ANY PERSON WHO
ACQUIRES IN ANY MANNER WHATSOEVER ANY UNITS OR OTHER INTEREST IN THE COMPANY,
IRRESPECTIVE OF WHETHER SUCH PERSON HAS ACCEPTED AND ADOPTED IN WRITING THE
TERMS AND PROVISIONS OF THIS AGREEMENT, SHALL BE DEEMED BY THE ACCEPTANCE OF THE
BENEFITS OF THE ACQUISITION THEREOF TO HAVE AGREED TO BE SUBJECT TO AND BOUND BY
ALL THE TERMS AND CONDITIONS OF THIS AGREEMENT THAT ANY PREDECESSOR IN SUCH
UNITS OR OTHER INTEREST IN THE COMPANY OF SUCH PERSON WAS SUBJECT TO OR BY WHICH
SUCH PREDECESSOR WAS BOUND.

 

(E)                                  RIGHTS AND OBLIGATIONS OF ASSIGNOR. ANY
MEMBER OR HOLDER WHO SHALL ASSIGN ANY UNITS OR OTHER INTEREST IN THE COMPANY
SHALL CEASE TO BE A MEMBER OR HOLDER OF THE COMPANY WITH RESPECT TO SUCH UNITS
OR OTHER INTEREST AND SHALL NO LONGER HAVE ANY RIGHTS OR PRIVILEGES OF A MEMBER
OR HOLDER WITH RESPECT TO SUCH UNITS OR OTHER INTEREST, EXCEPT THAT THE
APPLICABLE PROVISIONS OF ARTICLE VII SHALL CONTINUE TO INURE TO THE BENEFIT OF
SUCH MEMBER OR HOLDER IN ACCORDANCE WITH THE TERMS THEREOF.  UNLESS AND UNTIL
SUCH AN ASSIGNEE IS ADMITTED AS A SUBSTITUTED MEMBER IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 10.5 HEREOF, (I) SUCH ASSIGNING HOLDER SHALL RETAIN ALL OF
THE DUTIES, LIABILITIES AND OBLIGATIONS OF A HOLDER WITH RESPECT TO SUCH UNITS
OR OTHER INTEREST, INCLUDING, WITHOUT LIMITATION, THE OBLIGATION (TOGETHER WITH
ITS ASSIGNEE, PURSUANT TO SECTION 10.4(C) HEREOF) TO MAKE AND RETURN CAPITAL
CONTRIBUTIONS ON ACCOUNT OF SUCH UNITS OR OTHER INTEREST PURSUANT TO THE TERMS
OF THIS AGREEMENT AND (II) THE BOARD MAY, IN ITS SOLE DISCRETION, REINSTATE ALL
OR ANY PORTION OF THE RIGHTS AND PRIVILEGES OF SUCH HOLDER WITH RESPECT TO SUCH
UNITS OR OTHER INTEREST FOR ANY PERIOD OF TIME PRIOR TO THE DATE SUCH ASSIGNEE
BECOMES A SUBSTITUTED MEMBER.  NOTHING CONTAINED HEREIN SHALL RELIEVE ANY HOLDER
WHO TRANSFERS ANY UNITS OR OTHER INTEREST IN THE COMPANY FROM ANY LIABILITY OF
SUCH HOLDER TO THE COMPANY OR THE OTHER HOLDERS WITH RESPECT TO SUCH UNITS OR
OTHER INTEREST THAT MAY EXIST ON THE DATE SUCH ASSIGNEE BECOMES A SUBSTITUTED
MEMBER OR THAT IS OTHERWISE SPECIFIED IN THE ACT AND INCORPORATED INTO THIS
AGREEMENT OR FOR ANY LIABILITY TO THE COMPANY OR ANY OTHER PERSON FOR ANY
MATERIALLY FALSE STATEMENT MADE BY SUCH HOLDER (IN ITS CAPACITY AS SUCH) IN ANY
MANAGEMENT EQUITY AGREEMENT OR FOR ANY PRESENT OR FUTURE BREACHES OF ANY
REPRESENTATIONS, WARRANTIES OR COVENANTS BY SUCH HOLDER (IN ITS CAPACITY AS
SUCH) CONTAINED HEREIN OR IN THE OTHER AGREEMENTS WITH THE COMPANY.

 

10.5                        Admission of Substituted Member.

 

(A)                                  ADMISSION.  AN ASSIGNEE OF ANY UNITS OR
OTHER INTERESTS IN THE COMPANY OF A MEMBER, OR ANY PORTION THEREOF, SHALL BECOME
A SUBSTITUTED MEMBER ENTITLED TO ALL THE RIGHTS OF A MEMBER IF AND ONLY IF (I)
THE ASSIGNOR GIVES THE ASSIGNEE SUCH RIGHT, (II) THE BOARD HAS GRANTED ITS PRIOR
WRITTEN CONSENT TO SUCH ASSIGNMENT AND SUBSTITUTION, WHICH CONSENT MAY BE
WITHHELD IN THE SOLE DISCRETION OF THE BOARD, AND (III) SUCH ASSIGNEE SHALL
EXECUTE AND DELIVER A COUNTERPART OF THIS AGREEMENT AGREEING TO BE BOUND BY ALL
OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND SUCH OTHER DOCUMENTS AND
INSTRUMENTS AS MAY BE NECESSARY OR APPROPRIATE TO EFFECT SUCH PERSON’S ADMISSION
AS A SUBSTITUTED MEMBER, IN FORM SATISFACTORY TO THE BOARD.  ANY SUCH ASSIGNEE
WILL

 

28

--------------------------------------------------------------------------------


 

BECOME A SUBSTITUTED MEMBER ON THE LATER OF (I) THE EFFECTIVE DATE OF TRANSFER,
AND (II) THE DATE ON WHICH ALL OF THE CONDITIONS SET FORTH IN THE PRECEDING
SENTENCE HAVE BEEN SATISFIED.

 

(B)                                 UPDATE SCHEDULE OF MEMBERS.  UPON THE
ADMISSION OF A SUBSTITUTED MEMBER, THE SCHEDULE OF MEMBERS ATTACHED HERETO SHALL
BE AMENDED TO REFLECT THE NAME, ADDRESS, NUMBER AND CLASS OF UNITS AND AMOUNT OF
CAPITAL CONTRIBUTIONS OF SUCH SUBSTITUTED MEMBER AND TO ELIMINATE THE NAME AND
ADDRESS OF AND OTHER INFORMATION RELATING TO THE ASSIGNING MEMBER WITH REGARD TO
THE ASSIGNED UNITS AND OTHER INTERESTS IN THE COMPANY.

 

10.6                        Admission of Additional Members

 

(A)                                  ADMISSION.  A PERSON MAY BE ADMITTED TO THE
COMPANY AS AN ADDITIONAL MEMBER ONLY AS CONTEMPLATED UNDER SECTION 2.3 HEREOF
AND ONLY IF SUCH ADDITIONAL MEMBER SHALL EXECUTE AND DELIVER A COUNTERPART OF
THIS AGREEMENT AGREEING TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND SUCH OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE NECESSARY OR
APPROPRIATE TO EFFECT SUCH PERSON’S ADMISSION AS AN ADDITIONAL MEMBER (INCLUDING
PURSUANT TO A MANAGEMENT EQUITY AGREEMENT, AS APPLICABLE, AND SUCH OTHER
DOCUMENTS REFERENCED THEREIN), IN FORM SATISFACTORY TO THE BOARD.  SUCH
ADMISSION SHALL BECOME EFFECTIVE ON THE DATE ON WHICH THE BOARD DETERMINES IN
ITS SOLE DISCRETION THAT SUCH CONDITIONS HAVE BEEN SATISFIED AND WHEN ANY SUCH
ADMISSION IS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY.

 

(B)                                 UPDATE SCHEDULE OF MEMBERS.  UPON THE
ADMISSION OF AN ADDITIONAL MEMBER, THE SCHEDULE OF MEMBERS ATTACHED HERETO SHALL
BE AMENDED TO REFLECT THE NAME, ADDRESS, NUMBER AND CLASS OF UNITS AND AMOUNT OF
CAPITAL CONTRIBUTIONS OF SUCH ADDITIONAL MEMBER.

 

10.7                        Effect of Incapacity.  Except as otherwise provided
herein, the Incapacity of a Member shall not dissolve or terminate the Company. 
In the event of such Incapacity, the executor, administrator, guardian, trustee
or other personal representative of the Incapacitated Member shall be deemed to
be the assignee of such Member’s Units or other interests in the Company and
may, subject to the approval of the Board, become a substituted Member upon the
terms and conditions set forth in Section 10.5.

 

10.8                        Interests in a Member.  A Member that is not a
natural person may not cause or permit an interest, direct or indirect, in
itself to be Disposed of such that, after the Disposition, (i) the Company would
be considered to have terminated within the meaning of Section 708 of the Code
or (ii) without the consent of the Board, it shall cease to be controlled by
substantially the same Persons who control it as of the date of its admission to
the Company as a Member.

 


ARTICLE XI
DISSOLUTION, LIQUIDATION AND TERMINATION

 

11.1                        Dissolution.  The Company shall be dissolved and its
affairs shall be wound up on the first to occur of the following:

 

(A)                                  A DETERMINATION BY THE BOARD;

 

(B)                                 THE WRITTEN CONSENT OF THE MEMBERS HOLDING
THE REQUIRED INTEREST; OR

 

29

--------------------------------------------------------------------------------


 

(C)                                  THE ENTRY OF A DECREE OF JUDICIAL
DISSOLUTION OF THE COMPANY UNDER SECTION 18-802 OF THE ACT.

 

The Company shall not be dissolved by the admission of additional or substituted
Members.  The death, retirement, resignation, expulsion, bankruptcy or
dissolution of a Member, or the occurrence of any other event that terminates
the continued membership of a Member in the Company, shall not cause a
dissolution of the Company.  Except as otherwise set forth in this Article XI,
the Company is intended to have perpetual existence.

 

11.2                        Liquidation and Termination.  On dissolution of the
Company, the Board shall act as liquidators or may appoint one or more Members
as liquidator.  The liquidators shall proceed diligently to wind up the affairs
of the Company and make final distributions as provided herein and in the Act. 
The costs of liquidation shall be borne as a Company expense.  Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Board.  The steps to be accomplished
by the liquidators are as follows:

 

(A)                                  PROPER ACCOUNTING.  AS PROMPTLY AS POSSIBLE
AFTER DISSOLUTION AND AGAIN AFTER FINAL LIQUIDATION, THE LIQUIDATORS SHALL CAUSE
A PROPER ACCOUNTING TO BE MADE BY A RECOGNIZED FIRM OF CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY’S ASSETS, LIABILITIES AND OPERATIONS THROUGH THE LAST
DAY OF THE CALENDAR MONTH IN WHICH THE DISSOLUTION OCCURS OR THE FINAL
LIQUIDATION IS COMPLETED, AS APPLICABLE;

 

(B)                                 NOTICE.  THE LIQUIDATORS SHALL CAUSE THE
NOTICE DESCRIBED IN THE ACT TO BE MAILED TO EACH KNOWN CREDITOR OF AND CLAIMANT
AGAINST THE COMPANY IN THE MANNER DESCRIBED THEREUNDER;

 

(C)                                  SATISFACTION OF LIABILITIES.  THE
LIQUIDATORS SHALL PAY, SATISFY OR DISCHARGE FROM COMPANY FUNDS ALL OF THE DEBTS,
LIABILITIES AND OBLIGATIONS OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ALL
EXPENSES INCURRED IN LIQUIDATION) OR OTHERWISE MAKE ADEQUATE PROVISION FOR
PAYMENT AND DISCHARGE THEREOF;

 

(D)                                 CONTRACTUAL CLAIMS.  THE LIQUIDATORS SHALL
MAKE REASONABLE PROVISION TO PAY ALL CONTINGENT, CONDITIONAL OR UNMATURED
CONTRACTUAL CLAIMS KNOWN TO THE COMPANY;

 

(E)                                  COMPENSATION FOR CLAIMS.  THE LIQUIDATORS
SHALL MAKE SUCH PROVISION AS WILL BE REASONABLY LIKELY TO BE SUFFICIENT TO
PROVIDE COMPENSATION FOR ANY CLAIM AGAINST THE COMPANY WHICH IS THE SUBJECT OF A
PENDING ACTION, SUIT OR PROCEEDING TO WHICH THE COMPANY IS A PARTY;

 

(F)                                    UNKNOWN CLAIMS.  THE LIQUIDATORS SHALL
MAKE SUCH PROVISION AS WILL BE REASONABLY LIKELY TO BE SUFFICIENT FOR CLAIMS
THAT HAVE NOT BEEN MADE KNOWN TO THE COMPANY OR THAT HAVE NOT ARISEN BUT THAT,
BASED ON FACTS KNOWN TO THE COMPANY, ARE LIKELY TO ARISE OR TO BECOME KNOWN TO
THE COMPANY WITHIN 10 YEARS AFTER THE DATE OF DISSOLUTION; AND

 

(G)                                 REMAINING ASSETS.  ALL REMAINING ASSETS OF
THE COMPANY SHALL BE DISTRIBUTED TO THE HOLDERS IN ACCORDANCE WITH
SECTION 4.2(B) BY THE END OF THE TAXABLE YEAR OF

 

30

--------------------------------------------------------------------------------


 

THE COMPANY DURING WHICH THE LIQUIDATION OF THE COMPANY OCCURS (OR, IF LATER, 90
DAYS AFTER THE DATE OF THE LIQUIDATION).

 

All distributions in kind to the Holders shall be made subject to the liability
of each distributee for costs, expenses and liabilities theretofore incurred or
for which the Company has committed prior to the date of termination, and those
costs, expenses and liabilities shall be allocated to the distributees pursuant
to this Section 11.2.  The distribution of cash and/or property to a Holder in
accordance with the provisions of this Section 11.2 constitutes a complete
return to the Holder of its Capital Contributions and a complete distribution to
the Holder of its interest in the Company and all of the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Act.  To the extent that a Holder returns funds to the Company, it has no
claim against any other Holder for those funds.

 

11.3                        Cancellation of Certificate.  On completion of the
Distribution of Company assets as provided herein, the Company shall be
terminated, and the Board (or such other Person or Persons as the Act may
require or permit) shall file a certificate of cancellation with the Secretary
of State of Delaware, cancel any other filings made pursuant to Section 1.1 or
12.3 and take such other actions as may be necessary to terminate the Company.

 

11.4                        Reasonable Time for Winding Up.  A reasonable time
shall be allowed for the orderly winding up of the business and affairs of the
Company and the liquidation of its assets pursuant to Section 11.2 hereof in
order to minimize any losses otherwise attendant upon such winding up.

 

11.5                        Return of Capital.  The liquidators shall not be
personally liable for the return of Capital Contributions or any portion thereof
to the Holders (it being understood that any such return shall be made solely
from Company assets).

 


ARTICLE XII
GENERAL PROVISIONS

 

12.1                        Power of Attorney.

 

(A)                                  GRANTING OF POWER OF ATTORNEY.  EACH HOLDER
HEREBY CONSTITUTES AND APPOINTS THE BOARD AND THE LIQUIDATORS, WITH FULL POWER
OF SUBSTITUTION, AS HIS TRUE AND LAWFUL AGENT AND ATTORNEY-IN-FACT, WITH FULL
POWER AND AUTHORITY IN HIS, HER OR ITS NAME, PLACE AND STEAD, TO EXECUTE, SWEAR
TO, ACKNOWLEDGE, DELIVER, FILE AND RECORD IN THE APPROPRIATE PUBLIC OFFICES; (I)
THIS AGREEMENT, ALL CERTIFICATES AND OTHER INSTRUMENTS AND ALL AMENDMENTS
THEREOF WHICH ARE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND WHICH THE
BOARD DEEMS APPROPRIATE OR NECESSARY TO FORM, QUALIFY, OR CONTINUE THE
QUALIFICATION OF, THE COMPANY AS A LIMITED LIABILITY COMPANY IN THE STATE OF
DELAWARE AND IN ALL OTHER JURISDICTIONS IN WHICH THE COMPANY MAY CONDUCT
BUSINESS OR OWN PROPERTY, (II) ALL INSTRUMENTS WHICH THE BOARD DEEMS APPROPRIATE
OR NECESSARY TO REFLECT ANY AMENDMENT, CHANGE, MODIFICATION OR RESTATEMENT OF
THIS AGREEMENT WHICH IS MADE AND APPROVED IN ACCORDANCE WITH ITS TERMS, (III)
ALL CONVEYANCES AND OTHER INSTRUMENTS OR DOCUMENTS WHICH THE BOARD DEEMS
APPROPRIATE OR NECESSARY TO REFLECT THE DISSOLUTION AND LIQUIDATION OF THE
COMPANY PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING A

 

31

--------------------------------------------------------------------------------


 

CERTIFICATE OF CANCELLATION AND (IV) ALL INSTRUMENTS RELATING TO THE ADMISSION,
WITHDRAWAL OR SUBSTITUTION OF ANY HOLDER PURSUANT TO ARTICLE X HEREOF.

 

(B)                                 IRREVOCABLE.  THE FOREGOING POWER OF
ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN INTEREST, AND SHALL SURVIVE THE
INCAPACITY OF ANY HOLDER AND THE TRANSFER OF ALL OR ANY PORTION OF HIS OR ITS
UNITS AND SHALL EXTEND TO SUCH HOLDER’S HEIRS, SUCCESSORS, ASSIGNS AND PERSONAL
REPRESENTATIVES.

 

12.2                        [Reserved]

 

12.3                        Filings.  Following the execution and delivery of
this Agreement, the Company and the Members shall promptly prepare any documents
required to be filed and recorded under the Act, and the Company and the Members
shall promptly cause each such document to be filed and recorded in accordance
with the Act and, to the extent required by local law, to be filed and recorded
or notice thereof to be published in the appropriate place in each jurisdiction
in which the Company may hereafter establish a place of business.  The Company
and the Members shall also promptly cause to be filed, recorded and published
such statements of fictitious business name and any other notices, certificates,
statements or other instruments required by any provision of any applicable law
of the United States or any state or other jurisdiction that governs the conduct
of its business from time to time.

 

12.4                        Offset.  Whenever the Company or any Subsidiary is
to pay any sum to any Holder under this Agreement or pursuant to any other
agreement or right, any amounts that such Holder owes to the Company or any
Subsidiary under this Agreement or pursuant to any other agreement or right may
be offset against and deducted from that sum before payment.

 

12.5                        Notices.  Except as expressly set forth to the
contrary in this Agreement, all notices, requests, or consents provided for or
permitted to be given under this Agreement must be in writing and shall be
deemed to have been given or made when (a) delivered personally to the
recipient, (b) telecopied or delivered by electronic mail to the recipient (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if telecopied or e-mailed before 5:00 pm Chicago time on
a Business Day, and otherwise on the next Business Day, (c) one Business Day
after being sent by reputable overnight courier service (charges prepaid), or
(d) five Business Days after being depositing in the United States mail,
addressed to the recipient, postage paid, and registered or certified with
return receipt requested.  All notices, requests, and consents to be sent to a
Member or Holder must be sent to or made at the address given for that Member on
the Schedule of Members or Holders on the books and records of the Company, or
such other address as that Member or Holder may specify by notice to the Company
and the other Members.  Any notice, request, or consent to the Company or the
Board must be given to the Board at the following address:

 

To the Company

Boise Cascade Holdings, L.L.C.

 

c/o Madison Dearborn Partners, LLC

 

Three First National Plaza

 

Suite 3800

 

Chicago, Illinois 60602

 

Attention:

Samuel M. Mencoff

 

 

Thomas S. Souleles

 

Facsimile:

312-895-1056

 

E-mail:

smencoff@mdcp.com
tsouleles@mdcp.com

 

32

--------------------------------------------------------------------------------


 

With a copy (which shall not
constitute notice) to:

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, Illinois 60601

 

Attention:

Richard J. Campbell

 

 

Jeffrey W. Richards

 

Facsimile:

(312) 861-2200

 

E-mail:

rcampbell@kirkland.com

 

 

jrichards@kirkland.com

 

Whenever any notice is required to be given by law, the Certificate or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

 

12.6                        Entire Agreement.  This Agreement and the other
agreements referred to herein constitute the entire agreement of the Members and
their Affiliates relating to the Company and supersedes all prior contracts or
agreements with respect to the Company, whether oral or written.

 

12.7                        Effect of Waiver or Consent.  A waiver or consent,
express or implied, to or of any breach or default by any Person in the
performance by that Person of its obligations with respect to the Company is not
a consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person with respect to
the Company.  Failure on the part of a Person to complain of any act of any
Person or to declare any Person in default with respect to the Company,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.

 

12.8                        Amendments.  Except as otherwise expressly set forth
herein, this Agreement may be amended, modified, or waived from time to time
only by the written consent of the Members holding the Required Interest.

 

12.9                        Binding Effect.  Subject to the restrictions on
Transfer set forth in this Agreement, this Agreement is binding on and shall
inure to the benefit of the Members, Holders, and their respective heirs, legal
representatives, successors and assigns.

 

12.10                 Governing Law; Severability.  THIS AGREEMENT IS GOVERNED
BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE,
EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  In
the event of a direct conflict between the provisions of this Agreement and any
provision of the Certificate or any mandatory provision of

 

33

--------------------------------------------------------------------------------


 

the Act, the applicable provision of the Certificate or the Act shall control. 
If any provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other Persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by law.

 

12.11                 Further Assurances.  In connection with this Agreement and
the transactions contemplated hereby, each Holder shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

 

12.12                 Waiver of Certain Rights.  Each Holder irrevocably waives
any right it may have to maintain any action for dissolution of the Company or
for partition of the property of the Company, for any rights of appraisal it may
have under Section 18-210 of the Act, or for any rights to information from the
Company provided under Section 18-305 of the Act.

 

12.13                 Notice to Members of Provisions.  By executing this
Agreement, each Member acknowledges that it has actual notice of (i) all of the
provisions hereof (including, without limitation, the restrictions on Transfer
set forth in Article X) and (ii) all of the provisions of the Certificate.

 

12.14                 Remedies.  Each Holder shall have all rights and remedies
set forth in this Agreement and all rights and remedies which such Person has
been granted at any time under any other agreement or contract and all of the
rights which such Person has under any law.  Any Person having any rights under
any provision of this Agreement or any other agreements contemplated hereby
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law.

 

12.15                 Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

12.16                 Descriptive Headings; Interpretations.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement.  All references to Articles and
Sections refer to articles and sections of this Agreement, and all references to
Schedules are to schedules attached hereto, each of which is incorporated herein
and made a part hereof for all purposes.  Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.  The use of the word “including” in
this Agreement shall be by way of example rather than by limitation.  The use of
the words “or,” “either” and “any” shall not be exclusive.  Reference to any
agreement, document or instrument means such agreement, document or

 

34

--------------------------------------------------------------------------------


 

instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof.  Wherever required by the context,
references to a Fiscal Year shall refer to a portion thereof.  The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Wherever a conflict exists between this Agreement and any other
agreement, this Agreement shall control but solely to the extent of such
conflict.

 

12.17                 Creditors.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditors of the Company or any of
its Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

 

12.18                 Delivery by Facsimile.  This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
At the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall reexecute original forms thereof and deliver
them to all other parties.  No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

12.19                 No Public Disclosure.  The Company shall not disclose any
holder of Investor Units’ name or identity as an investor in the Company in any
press release or other public announcement or in any document or material filed
with any governmental entity, without the prior written consent of such Person,
unless such disclosure is required by applicable law or governmental regulations
or by order of a court of competent jurisdiction, in which case prior to making
such disclosure the Company shall give written notice to such Person describing
in reasonable detail the proposed content of such disclosure and shall permit
such Person to review and comment upon the form and substance of such
disclosure.

 

12.20                 Survival.  All indemnities and reimbursement obligations
made pursuant to this Agreement shall survive dissolution and liquidation of the
Company until the expiration of the longest applicable statute of limitations
(including extensions and waivers) with respect to the matter for which a party
would be entitled to be indemnified or reimbursed, as the case may be.

 

12.21                 Counterparts.  This Agreement may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document.  All counterparts shall be construed together and constitute the same
instrument.

 

35

--------------------------------------------------------------------------------


 


ARTICLE XIII
DEFINITIONS

 

13.1                        Definitions of Terms Not Defined in the Text.  For
purposes of this Agreement, the following terms have the meanings set forth
below with respect thereto:

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. L.
Section 18-101, et seq., as it may be amended from time to time, and any
successor to such statute.

 

“Affiliate” shall mean, with respect to any Person, (i) any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person, where “control” means the possession, directly or indirectly, of
the power to direct the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise, and (ii) any officer,
director, partner, or member thereof.

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

“Board” means the Board of Directors as described in Section 6.1 of this
Agreement.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treas.
Reg. §1.704-1(b)(2)(iv)(d)-(g).

 

“Business Day” means any day other than a Saturday, a Sunday or a holiday on
which national banking associations in the State of New York, the State of Idaho
or the State of Delaware are closed.

 

“Capital Contribution” means the amount of cash or cash equivalents, or the fair
market value (as determined by the Board) of any other property, that is
contributed by a Holder to the capital of the Company in respect of any Unit in
accordance with the terms of Article III of this Agreement.

 

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

 

“Common Units” means, collectively, Series A Common Units, Series B Common Units
and Series C Common Units.

 

“Company” means Boise Cascade Holdings, L.L.C., a Delaware limited liability
company.

 

“Company Minimum Gain” has the meaning set forth for “partnership minimum gain”
in Treasury Regulation Section 1.704-2(d).

 

36

--------------------------------------------------------------------------------


 

“Covered Person” means any Director, any Affiliate of the Company, and any
director, officer, manager, partner, or other principal of the Company or any of
the foregoing.

 

“Directors” means Samuel M. Mencoff, Thomas S. Souleles, Christopher J. McGowan,
Zaid F. Alsikafi and W. Thomas Stephens, who shall act as the initial Directors,
and any Member or other Person hereafter elected as a director of the Company as
provided in Section 5.4 of this Agreement, but does not include any Person who
has ceased to serve as a director of the Company.

 

“Distribution” means any distribution made by the Company to a Holder, whether
in cash, property or securities of the Company and whether by liquidating
distribution or otherwise; provided that none of the following shall be a
Distribution: (a) any redemption or repurchase by the Company of any securities
of the Company (including Units), (b) any recapitalization or exchange of
securities of the Company, (c) any subdivision (by Unit split, pro rata Unit
dividend or otherwise) or any combination (by reverse Unit split or otherwise)
of any outstanding Units or (d) any fees or remuneration paid to any Holder in
such Holder’s capacity as an employee, officer, consultant, Director or other
provider of services to the Company.

 

“Equity Value” means the total net pre-tax proceeds which would be received by
the holders of Units if the assets of the Company as a going concern were sold
in an orderly transaction designed to maximize the proceeds therefrom, and such
proceeds were then distributed in accordance with Section 4.2(b), after payment
of, or provision for, all Company obligations in accordance with Section 11.2,
as determined in good faith by the Board.

 

“Fiscal Year” of the Company means the calendar year, or such other annual
accounting period as is established by the Board.

 

“FPH” means Forest Products Holdings, L.L.C.

 

“FPH LLC Agreement” means that certain limited liability company agreement,
dated the date hereof, relating to the affairs of FPH.

 

“FPH Management Equity Agreement” means a “Management Equity Agreement”, as such
term is defined in the FPH LLC Agreement.

 

“FPH Management Member” means a “Management Member” of FPH, as such term is
defined in the FPH LLC Agreement.

 

“FPH Series B Unit” means a “Series B Common Unit” of FPH, as such term is
defined in the FPH LLC Agreement.

 

“FPH Series C Unit” means a “Series C Common Unit” of FPH, as such term is
defined in the FPH LLC Agreement.

 

37

--------------------------------------------------------------------------------


 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

 

“Holder” means a holder of one or more Units as reflected on the Company’s books
and records.

 

“Incapacity” or “Incapacitated” means (a) with respect to a natural person, the
bankruptcy, death, incompetency or insanity of such person and (b) with respect
to any other Person, the bankruptcy, liquidation, dissolution or termination of
such Person.

 

“Losses” for any period means all items of Company loss, deduction and expense
for such period determined according to Section 3.2.

 

“Member” means each of the Initial Members and any Person admitted to the
Company as a substituted Member or additional Member, but only so long as such
Person is shown on the Company’s books and records as the owner of one or more
Units.

 

“Member Minimum Gain” has the meaning set forth for “partner nonrecourse debt
minimum gain” in Treasury Regulation Section 1.704-2(i).

 

“Member Nonrecourse Deductions” has the meaning set forth for “partner
nonrecourse deductions” in Treasury Regulation Section 1.704-2(i).

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1).

 

“Person” means a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

 

“Profits” for any period means all items of Company income and gain for such
period determined according to Section 3.2.

 

“Pro Rata Share” means, for each Holder of Series A Common Units or Series B
Common Units, the quotient determined by dividing (i) the sum of the aggregate
Unreturned Capital and Unpaid Series A Yield with respect to all Series A Common
Units held by such Holder and the aggregate Unreturned Capital with respect to
all Series B Common Units held by such Holder, by (ii) the sum of the aggregate
Unreturned Capital and Unpaid Series A Yield with respect to all Series A Common
Units then outstanding and the aggregate Unreturned Capital with respect to all
Series B Common Units then outstanding.

 

“Public Offering” means any underwritten sale of Common Units pursuant to an
effective registration statement under the Securities Act filed with the
Securities and

 

38

--------------------------------------------------------------------------------


 

Exchange Commission on Form S-1 (or a successor form adopted by the Securities
and Exchange Commission); provided that the following shall not be considered a
Public Offering: (i) any issuance of common equity securities as consideration
for a merger or acquisition and (ii) any issuance of common equity securities or
rights to acquire common equity securities to employees, Directors or
consultants of or to the Company or its Subsidiaries as part of an incentive or
compensation plan.

 

“Required Interest” means a majority of the outstanding Series B Common Units.

 

“Sale of the Company” means the bona fide arm’s length sale of the Company to a
third party or group of third parties acting in concert, in each case which
party or parties is not an Affiliate of the Company or the Initial Members,
pursuant to which such party or parties acquire (i) equity securities of the
Company that, directly or indirectly through one or more intermediaries, have
more than 50% of the ordinary voting power then outstanding to elect Directors
or (ii) all or substantially all of the Company’s assets determined on a
consolidated basis (in either case, whether by merger, consolidation, sale or
transfer of the Company’s or any Subsidiary’s equity securities, sale or
transfer of the Company’s consolidated assets, or other reorganization).

 

“Schedule of Members” shall mean the Schedule of Members attached hereto, which
sets forth with respect to each Member the respective number and class of Units
owned by such Member and the amount of Capital Contributions made by such Member
with respect thereto.

 

“Schedule of Officers” shall mean the Schedule of Officers attached hereto,
which sets forth the persons designated by the Manager as officers of the
Company.

 

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations.  Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

 

“Securityholders Agreement” means that certain securityholders agreement, dated
the date hereof, by and between the Initial Members.

 

“Series A Common Unit” means a Unit representing a fractional part of the
ownership of the Company and having the rights and obligations specified with
respect to Series A Common Units in this Agreement.

 

“Series A Yield”, with respect to each Series A Common Unit, will accrue on a
daily basis at the rate of 8% per annum on the sum of the Unreturned Capital
thereof plus all accumulated Series A Yield (as provided below) thereon, from
and including the date of issuance of such Series A Unit to and including the
date on which the Unreturned Capital of such Series A Common Unit (together with
all Unpaid Series A Yield thereon) has been reduced to zero.  The date on which
the Company initially issues any Series A Common Unit shall be deemed to be its
“date of issuance” regardless of the number of times transfer of such Series A
Common Unit is made on the records of the Company and regardless of the number
of certificates (if any) which may be issued to evidence such

 

39

--------------------------------------------------------------------------------


 

Series A Common Unit.  To the extent not Distributed on the last day of each
June and December, beginning December 31, 2004 (the “Yield Reference Dates”),
all Series A Yield that has accrued on each Series A Common Unit outstanding
during the six-month period (or other period in the case of the initial Yield
Reference Date) ending upon each such Yield Reference Date shall be accumulated
(and shall be referred to herein as “accumulated Series A Yield”) and shall
remain accumulated Series A Yield with respect to such Series A Common Unit
until paid.

 

“Series B Common Unit” means a Unit representing a fractional part of the
ownership of the Company and having the rights and obligations specified with
respect to Series B Common Units in this Agreement.

 

“Series C Common Unit” means a Unit representing a fractional part of the
ownership of the Company and having the rights and obligations specified with
respect to Series C Common Units in this Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity (other than a corporation).  For purposes hereof,
references to a “Subsidiary” of any Person shall be given effect only at such
times that such Person has one or more Subsidiaries, and, unless otherwise
specified, the term “Subsidiary” refers to a Subsidiary of the Company.

 

“Taxable Year” means the Company’s taxable year ending December 31 (or part
thereof, in the case of the Company’s last taxable year), or such other year as
is determined by the Board in compliance with Section 706 of the Code.

 

“Units” mean interests in the Company (including Series A Common Units, Series B
Common Units and Series C Common Units) representing the Holder’s fractional
interest in the income, gains, losses, deductions and expenses of the Company,
and having the relative rights, powers, preferences, duties, liabilities and
obligations set forth with respect thereto in this Agreement.

 

40

--------------------------------------------------------------------------------


 

“Unpaid Series A Yield” means, with respect to any Series A Common Unit, as of
any date, an amount equal to the excess, if any, of (a) the aggregate Series A
Yield accrued on such Series A Common Unit on or prior to such date, over (b)
the aggregate amount of prior Distributions made by the Company with respect to
such Series A Unit pursuant to Section 4.2(b)(i) that constitute payment of
Series A Yield on such Series A Common Unit.  For purposes of clause (b) of the
preceding sentence, all Distributions pursuant to Section 4.2(b)(i) in respect
of Series A Common Units shall be deemed to be applied to repay any Unpaid
Series A Yield thereon prior to any Unreturned Capital.

 

“Unreturned Capital” means, with respect to any Unit, an amount equal to the
excess, if any, of (a) the aggregate amount of Capital Contributions made in
exchange for or on account of such Unit, over (b) the aggregate amount of prior
Distributions made by the Company with respect to such Unit pursuant to
Section 4.2(b)(i) (and that, in the case of a Series A Common Unit, constitute
payment of Unreturned Capital on such Series A Common Unit).  For purposes of
the parenthetical in the preceding sentence, all Distributions pursuant to
Section 4.2(b)(i) in respect of Series A Common Units shall be deemed to be
applied to repay any Unpaid Series A Yield thereon prior to any Unreturned
Capital.

 

13.2                        Index of Definitions Defined in the Text.  The
following terms are defined in the text of this Agreement in the section listed
opposite such term below:

 

Term

 

Section

 

 

 

“Agreement”

 

preamble

“Board”

 

5.2(a)

“Capital Account”

 

3.1

“Certificate”

 

1.1

“Confidential Information”

 

9.4

“Indemnifying Holder”

 

8.3

“Initial Members”

 

2.2

“Other Business”

 

7.11(b)

“Proceeding”

 

7.3

“Regulatory Allocations”

 

4.4(d)

“Reserve Amount”

 

4.2

“Tax Matters Member”

 

8.2

“Threshold Equity Value”

 

2.3(c)

“Transfer”

 

10.1(b)

 

*    *    *    *    *    *

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Member has executed this Agreement, and
agreed to be bound by and subject to all of the provisions hereof, as of this 29
day of October, 2004.

 

 

Name: Forest Products Holdings, LLC

 

c/o Madison Dearborn Partners, LLC

 

Address: Three First National Plaza, Suite 3800

 

 

Chicago, IL 60602

 

SSN/EIN: 20-1478587

 

 

 

By:

/s/ Thomas S. Souleles

 

 

 

 

 

Its:

Thomas S. Souleles

 

 

Vice President

 

 

 

Accepted, acknowledged, and agreed
to this 29 day of October, 2004.

 

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

 

 

By:

/s/ Thomas S. Souleles

 

 

 

 

Its:

Thomas S. Souleles

 

 

Vice President

 

 

 

[Signature Page to Operating Agreement of Boise Cascade  Holdings, L.L.C.]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF MEMBERS

 

As of September 22, 2004

 

Name and Address

 

Series A
Common
Units

 

Series B
Common
Units

 

Series C
Common
Units

 

Capital
Contributions

 

 

 

 

 

 

 

 

 

 

 

Forest Products Holdings, L.L.C.

 

0

 

10

 

0

 

$

100

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF MEMBERS

 

As of October 29, 2004

 

Name and Address

 

Series A
Common
Units

 

Series B
Common
Units

 

Series C
Common
Units

 

Capital
Contributions

 

 

 

 

 

 

 

 

 

 

 

Boise Cascade Corporation(1)

 

66,000,000

 

109,000,000

 

0

 

$

96,428,571

 

 

 

 

 

 

 

 

 

 

 

Forest Products Holdings, L.L.C.

 

0

 

440,000,000

 

0

 

$

242,448,980

 

 

 

 

 

 

 

 

 

 

 

Total:

 

66,000,000

 

549,000,000

 

0

 

$

338,877,551

 

 

--------------------------------------------------------------------------------

(1) To be renamed “OfficeMax Incorporated” on November 1, 2004.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF OFFICERS

 

As of September 20, 2004.

 

Name

 

Position

W. Thomas Stephens

 

President and CEO

Samuel M. Mencoff

 

Vice President

Thomas S. Souleles

 

Vice President

Christopher J. McGowan

 

Vice President

Zaid Alsikafi

 

Vice President

Samuel Cotterell

 

Vice President of Finance

 

--------------------------------------------------------------------------------